***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCWC-XX-XXXXXXX
                                                               17-JUN-2020
                                                               09:17 AM



            IN THE SUPREME COURT OF THE STATE OF HAWAII

                            ---o0o---
________________________________________________________________

                GILBERT V. MALABE and DAISY D. MALABE,
                  Respondents/Plaintiffs-Appellants,

                                     vs.

        ASSOCIATION OF APARTMENT OWNERS OF EXECUTIVE CENTRE,
               by and through its Board of Directors,
                   Petitioner/Defendant-Appellee.


                             SCWC-XX-XXXXXXX

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-XX-XXXXXXX; 1CC161002256)

                               JUNE 17, 2020

   McKENNA, POLLACK, AND WILSON, JJ., WITH RECKTENWALD, C.J.,
    CONCURRING AND DISSENTING, WITH WHOM NAKAYAMA, J., JOINS

                 OPINION OF THE COURT BY McKENNA, J.

                             I.   Introduction

       This certiorari proceeding arises out of a civil lawsuit

brought by condominium owners whose unit was nonjudicially

foreclosed by their association of apartment owners.            The unit

was then sold by their association for substantially less than
    ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


fair market value, leaving the owners not only without their

home, but also with mortgage liability.

          On December 13, 2016, Gilbert V. Malabe and Daisy D. Malabe

(“Malabes”) then filed a complaint in the Circuit Court of the

First Circuit (“circuit court”) against the Association of

Apartment Owners of Executive Centre, by and through its Board

of Directors (“AOAO”).          The complaint asserted claims for

wrongful foreclosure and unfair or deceptive acts or practices

(“UDAP”) based on the AOAO’s nonjudicial foreclosure and

December 17, 2010 public sale of the Malabes’ condominium

apartment due to unpaid assessment fees.                On February 17, 2017,

the circuit court1 granted the AOAO’s Hawaiʻi Rules of Civil

Procedure (“HRCP”) Rule 12(b)(6) (1996) motion to dismiss the

complaint for “failure to state a claim upon which relief can be

granted,”        and entered final judgment.

          The Malabes appealed to the Intermediate Court of Appeals

(“ICA”).        The ICA concluded that based on its decision in Sakal

v. Ass’n of Apartment Owners of Hawaiian Monarch, 143 Hawaiʻi

219, 426 P.3d 443 (App. 2018), cert. denied, 2018 WL 6818901

(Dec. 28, 2018), cert. granted, 2019 WL 245225 (Jan. 17, 2019),2


1
          The Honorable Rhonda A. Nishimura presided.
2
      In summary, the ICA held in Sakal that because no statutory power of
sale existed, “in order for [an] association to avail itself of the
nonjudicial power of sale foreclosure procedures set forth in Hawaiʻi Revised
Statutes [] chapter 667,” “a power of sale in favor of a foreclosing
                                                              (continued. . .)

                                          2
 ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


because the AOAO lacked a power of sale, the circuit court erred

in dismissing Count I, the Malabes’ wrongful foreclosure claim.

See Malabe v. Ass’n of Apartment Owners of Executive Ctr., CAAP-

XX-XXXXXXX, 2018 WL 6258564, at 7 (App. Nov. 29, 2018) (SDO).

The ICA affirmed the circuit court, however, with respect to its

dismissal of Count II, holding the Malabes’ UDAP claim time-

barred and equitable tolling for fraudulent concealment

inapplicable.     See Malabe, SDO at 9–10.

       On certiorari, the AOAO asserts the ICA erred in vacating

the circuit court’s dismissal of Count I, the wrongful

foreclosure claim.      The Malabes assert the ICA erred in

affirming the circuit court’s dismissal of Count II, the UDAP

claim.

       We hold the ICA did not err in reinstating Count I, the

Malabes’ wrongful foreclosure claim, based on its ruling in

Sakal, which correctly held that in order for an association to

utilize the nonjudicial power of sale foreclosure procedures

set forth in Hawaiʻi Revised Statutes (“HRS”) Chapter 667, a

power of sale in its favor must have existed in association

bylaws or in another enforceable agreement with unit

owners.    143 Hawaiʻi at 220-21, 426 P.3d 444-45.


(. . .continued)
association must otherwise exist in the association’s bylaws or another
enforceable agreement with its unit owners.” 143 Hawaiʻi at 220-21, 426 P.3d
at 444-45.


                                       3
    ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


          We further hold Act 282 of 2019 (“Act 282”)3 does not affect

this holding, as the statutory changes therein do not affect the

Malabes’ claims, which are based on HRS § 667-5 repealed in

2012.       We therefore do not address the Malabes’ constitutional

challenges to Act 282, as “[a] fundamental and longstanding

principle of judicial restraint requires that courts avoid

reaching constitutional questions in advance of the necessity of

deciding them.”        Rees v. Carlise, 113 Hawaiʻi 446, 456, 153 P.3d
1131, 1141 (2007).        We note, however, that on April 10, 2020,

the United States District Court for the District of Hawaiʻi held

Act 282 unconstitutional as violative of the Contracts Clause of

Article I, § 10 of the United States Constitution.4

          We further hold the ICA erred in affirming the circuit

court’s dismissal of Count II by deeming the Malabes’ UDAP claim

time-barred.       Based on “notice pleading” standards and the

principle that in ruling on HRCP 12(b)(6) motions to dismiss,

allegations within a complaint must be accepted as true, Bank of

America, N.A. v. Reyes-Toledo, 143 Hawaiʻi 249, 257, 428 P.3d
3
      On July 10, 2019, Senate Bill 551, “A Bill for an Act Relating to
Condominiums,” was enacted as Act 282 without the Governor’s signature. See
2019 Haw. Sess. Laws Act 282, §§ 1-9, at 779-83; 2019 House Journal, at 734-
35 (Gov. Msg. No. 1402); S.B. 551, S.D. 1, H.D. 2, C.D. 1 (2019), available
at https://www.capitol.hawaii.gov/session2019/bills/GM1402_.PDF.
4
      As explained by Judge Leslie Kobayashi in Galima v. Ass’n of Apartment
Owners of Palm Court, CIV. NO. 16-00023 LEK-RT, 2020 WL 1822599, at *13 (D.
Haw. Apr. 10, 2020), “[t]he Contracts Clause restricts the power of States to
disrupt contractual arrangements. It provides that ‘[n]o state shall . . .
pass any . . . Law impairing the Obligation of Contracts.’” (Second
alteration and ellipses in original).


                                         4
    ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


761, 769 (2018), the Malabes’ UDAP claim should not have been

dismissed.

          We therefore remand this matter to the circuit court for

further proceedings consistent with this opinion.

                                  II.   Background

A.        Factual and procedural background

          1.    Complaint

          As this case was dismissed via a HRCP Rule 12(b)(6) (2000)5

motion to dismiss, the following allegations within the Malabes’

December 13, 2016 complaint must be accepted as true.                 Reyes-

Toledo, 143 Hawaiʻi at 257, 428 P.3d at 769.              The following are

relevant allegations of the Malabes’ complaint.

          In or around May 2005, the Malabes purchased Apartment 1907

in the Executive Centre condominium project located at 1088

Bishop Street, Honolulu, Hawaiʻi (“Apartment”).               The purchase

price was $225,000, paid in part with a $180,000 loan secured by

5
          HRCP Rule 12(b)(6) states:

                Every defense, in law or fact, to a claim for relief in any
                pleading, whether a claim, counterclaim, cross-claim, or
                third-party claim, shall be asserted in the responsive
                pleading thereto if one is required, except that the
                following defenses may at the option of the pleader be made
                by motion: . . . (6) failure to state a claim upon which
                relief can be granted[.] . . . If, on a motion asserting
                the defense numbered (6) to dismiss for failure of the
                pleading to state a claim upon which relief can be granted,
                matters outside the pleading are presented to and not
                excluded by the court, the motion shall be treated as one
                for summary judgment and disposed of as provided in Rule
                56, and all parties shall be given reasonable opportunity
                to present all material made pertinent to such a motion by
                Rule 56.


                                          5
    ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


a mortgage on the Apartment.            The AOAO is the homeowner

association for Executive Centre.              The AOAO did not hold a

mortgage containing a power of sale on or secured by the

Apartment.

          On or about December 17, 2010, without providing the

Malabes actual or adequate notice of default and an opportunity

to cure the default, acting on advice it received, the AOAO

published notice that it would sell the Apartment at a public

sale pursuant to HRS § 667-5 (repealed 2012)6 and HRS Chapters

514A and 514B.7           The AOAO pursued a nonjudicial foreclosure



6
      As of the date of the Malabes’ nonjudicial foreclosure, HRS § 667-5
provided in relevant part as follows:

              §667-5 Foreclosure under power of sale; notice; affidavit
              after sale. (a) When a power of sale is contained in a
              mortgage, and where the mortgagee, the mortgagee’s
              successor in interest, or any person authorized by the
              power to act in the premises, desires to foreclose under
              power of sale upon breach of a condition of the mortgage,
              the mortgagee, successor, or person shall be represented by
              an attorney who is licensed to practice law in the State
              and is physically located in the State. The attorney
              shall:

                    (1)    Give notice of the mortgagee’s, successor’s, or
                           person’s intention to foreclose the
                           mortgage . . . ; and
                    (2)    Give any notices and do all acts as are
                           authorized or required by the power contained in
                           the mortgage.

(Emphasis added.)

      As explained in Santiago v. Tanaka, 137 Hawaiʻi 137, 366 P.3d 612
(2016), “[p]rior to its repeal in 2012, HRS § 667-5 authorized the non-
judicial foreclosure of mortgaged property only ‘[w]hen a power of sale is
contained in a mortgage.’” 137 Hawaiʻi at 154, 366 P.3d at 629 (second
alteration in original).

                                                                   (continued. . .)

                                           6
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


through HRS § 667-5 to circumvent the consumer protection

provisions contained in HRS §§ 667-21 through 667-42 (Supp.

2008).8     The AOAO had fraudulently concealed the wrongfulness of

the foreclosure proceedings by implying, stating, and

misrepresenting that it held a mortgage with a power of sale

when it did not, or that it was authorized to use HRS § 667-5

when it could not.       The Malabes relied on the false statements

and representations of the AOAO concerning the AOAO’s right to

conduct a public sale pursuant to HRS § 667-5.             The Malabes were

entitled to so rely because they were members of the AOAO,

because of the AOAO’s trustee-like relationship with the




(. . .continued)
            This court examined HRS § 667-5 in Lee v. HSBC Bank USA,
            121 Hawaiʻi 287, 218 P.3d 775 (2009), and found that it
            authorized nonjudicial foreclosure under a power of sale
            contained in a mortgage. In Lee, the plaintiffs argued,
            and this court agreed, that no state statute creates a
            right in mortgagees to proceed by non-judicial foreclosure;
            the right is created by contract.

137 Hawaiʻi at 154-55, 366 P.3d at 629-30 (internal citations, emphases,
brackets, and quotation marks omitted).
7
      HRS Chapter 514A, which was repealed effective January 1, 2019, was
titled, “Condominium Property Regimes.” HRS Chapter 514B is the Condominium
Property Act. See infra note 17.
8
      These sections constitute Part II of HRS Chapter 667, an “Alternate
Power of Sale Foreclosure Process.” Part II of HRS Chapter 667 provides
protections exceeding that available in Part I of HRS Chapter 667, which
contained HRS § 667-5 until 2012, by, for example, outlining specific notice
requirements, including “[t]he date by which the default must be cured, which
deadline date shall be at least sixty days after the date of the notice of
default[.]” HRS § 667-22(a)(6) (Supp. 2010). Part II of HRS Chapter 667 was
at issue in Sakal. 143 Hawaiʻi at 221, 426 P.3d at 445. Therefore, pursuant
to Sakal, the AOAO would also not have been authorized to proceed under Part
II of HRS Chapter 667.


                                        7
    ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


Malabes, and because the AOAO was acting as an agent or attorney

on behalf of the Malabes pursuant to HRS § 667-10 (1993).9

          At the sale, the AOAO successfully bid on the Apartment in

an amount that did not constitute adequate consideration, and on

January 4, 2011, the AOAO executed a quitclaim deed for the

Apartment as both the grantor and grantee.             The quitclaim deed

was recorded on January 7, 2011.             As a result of the public

sale, the Malabes lost the Apartment, but remain liable for the

amount secured by the mortgage.           The Malabes did not discover

their claims against the AOAO until sometime in or around July

2016.       On January 11, 2017, the AOAO filed a motion to dismiss

the Malabes’ complaint.          With respect to Count I, the AOAO

argued that the Malabes’ wrongful foreclosure claim, based on

their allegations that the AOAO improperly relied on HRS § 667-5

as a basis for the foreclosure, failed as a matter of law

because (1) the Malabes’ claim should have been raised as a

defense to the foreclosure action, instead of belatedly raised

as an affirmative cause of action; (2) the AOAO properly




9
               Power unaffected by transfer; surplus after sale. No
               sale or transfer by the mortgagor shall impair or annul any
               right or power of attorney given in the mortgage to the
               mortgagee to sell or transfer the mortgaged property, as
               attorney or agent of the mortgagor, except as otherwise
               provided by chapters 501 and 502. . . .

HRS § 667-10.



                                         8
 ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


conducted the foreclosure pursuant to HRS § 514B-146 (2006)10 and

HRS § 667-5; and (3) Hawaiʻi had not recognized a cause of action

for wrongful foreclosure.11

       With respect to Count II, the AOAO argued that the Malabes’

UDAP claim (1) was time-barred by the four-year limitations

period set forth in HRS § 480-24 (2008),12 which began to run “in

10
       HRS § 514B-146 states in relevant part:

            Association fiscal matters; lien for assessments. [Repeal
            and reenactment on December 31, 2007. L 2005, c 93, § 7; L
            2006, c 373, § 32.] (a) All sums assessed by the
            association but unpaid for the share of the common expenses
            chargeable to any unit shall constitute a lien on the unit
            . . . . The lien of the association may be foreclosed by
            action or by nonjudicial or power of sale foreclosure
            procedures set forth in chapter 667, by the managing agent
            or board, acting on behalf of the association, in like
            manner as a mortgage of real property.

(Bracketed material in original.)
11
      Santiago was decided on January 15, 2016, and stated “we conclude that
the Santiagos are entitled to restitution . . . from Tanaka’s wrongful
foreclosure of the Mortgage and subsequent sale of the Tavern.” 137 Hawaiʻi
at 158, 366 P.3d at 633. On November 16, 2016, this court ruled in another
case that “[u]pon remand, the circuit court is to apply Santiago to determine
an appropriate remedy for the wrongful foreclosure.” Mount v. Apao, 139
Hawaiʻi 167, 180, 383 P.3d 1268, 1281 (2016). Before that, Kondaur Capital
Corp. v. Matsuyoshi, 136 Hawaiʻi 227, 361 P.3d 454 (2015) discussed the
predecessor statute to HRS § 667-5, and held that duties set forth in Ulrich
v. Security Investment Co., 35 Haw. 158 (Haw. Terr. 1939), that a “mortgagee
seeking to enforce a non-judicial foreclosure sale bears the burden of
establishing that the sale was conducted in a manner that is fair, reasonably
diligent, and in good faith and that an adequate price was procured for the
property[,]” were applicable to HRS § 667-5. 136 Hawaiʻi at 229, 235-41, 361
P.3d at 456, 462-68. It appears that Hawaiʻi may have actually recognized a
wrongful foreclosure claim as early as 1883, in Johnson v. Tisdale, 4 Haw.
605 (Haw. Kingdom 1883).
12
       HRS § 480-24 states in relevant part:

            Limitation of actions. (a) Any action to enforce a cause
            of action arising under this chapter shall be barred unless
            commenced within four years after the cause of action
            accrues, except as otherwise provided in subsection (b) and
            section 480-22. For the purpose of this section, a cause
                                                              (continued. . .)

                                       9
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


or around December 2010/January 2011,” and equitable tolling

under HRS § 657-20 (1993) did not apply; and (2) failed as a

matter of law because the AOAO did not conduct trade or commerce

and the Malabes are not consumers in an adversarial foreclosure

procedure.

       In opposition, in summary, with respect to Count I, the

Malabes argued that (1) wrongful foreclosure is a valid and

recognized claim and is not required to be raised as a defense

to a nonjudicial foreclosure, and their claim was timely raised

within the applicable six-year statute of limitations period;

and (2) because the AOAO was not authorized to foreclose

pursuant to HRS § 667-5, the AOAO’s compliance with the statute

did not bar a claim of wrongful foreclosure.

       Regarding Count II, the Malabes did not controvert the

AOAO’s assertion that the limitations period began in December

2010/January 2011, but instead argued that equitable tolling for

fraudulent concealment applied.        The Malabes emphasized they

were not accusing the AOAO of concealing the law, but rather of

concealing a fact.

       At the February 2, 2017 hearing on the motion to dismiss,

the AOAO summarized the issue as being “whether 514B-146

[(2006)] gives the Association authority for the purposes of

(. . .continued)
            of action for a continuing violation is deemed to accrue at
            any time during the period of the violation.


                                     10
 ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


utilizing nonjudicial foreclosure.”          The AOAO argued that

HRS § 514B-146 gives broad authority to associations to use all

forms of foreclosure available in HRS Chapter 667.             The Malabes

argued that even if the AOAO could foreclose “in like manner as

a mortgage,” the AOAO was required to use statutes that

explicitly allow their use because the AOAO did not have a power

of sale.    The Malabes maintained that if the AOAO wanted to

conduct a nonjudicial foreclosure, it would have to have been

under Part II of HRS Chapter 667.13         They argued the AOAO could

not rely on HRS § 667-5 because it did not have a mortgage

containing a power of sale.        The Malabes also argued that the

statute of limitations did not begin to run until they

discovered the violations in 2016, arguing that the discovery

rule is an equitable principle.

       At the hearing, the circuit court indicated it was granting

the motion to dismiss, but did not state the grounds for its

ruling.

       The circuit court granted the motion to dismiss in its

entirety by an order filed on February 17, 2017.             Final judgment

in favor of the AOAO was entered the same day.

B.     Appeal to the ICA

       The Malabes appealed the dismissal of their complaint to

the ICA.
13
       See supra note 8.


                                      11
 ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       The ICA agreed with the Malabes that Count I, the wrongful

foreclosure claim, should not have been dismissed.             See Malabe,

SDO at 5–7.     The ICA cited to Santiago, 137 Hawaiʻi at 154, 366
P.3d at 629, which held that “prior to its repeal in 2012,

HRS § 667-5 authorized the non-judicial foreclosure of mortgaged

property only when a power of sale is contained in a mortgage,”

as HRS § 667-5 “did not independently provide for a power of

sale.”    Malabe, SDO at 3 (second emphasis added) (brackets,

quotation marks, and footnote omitted).           The ICA explained it

had applied this holding in the context of apartment owner

associations in Sakal, 143 Hawaiʻi at 225, 426 P.3d at 449, in

which it held HRS § 667-5 “merely authorized a sale where such a

power is independently provided by an agreement between the

parties.”     Malabe, SDO at 4 (brackets and quotation marks

omitted).     The ICA observed “the AOAO did not argue that it had

a power of sale under a mortgage or pursuant to its bylaws or

some other agreement containing a power of sale.” Id.

       Further, the ICA rejected the AOAO’s argument that

HRS § 514B-146 authorized the AOAO to conduct a nonjudicial

foreclosure on the Apartment pursuant to HRS § 667-5.               Malabe,

SDO at 5.     The ICA reasoned that based on its plain language and

legislative intent, HRS § 667-5 “did not grant a power of sale

but merely authorized use of certain nonjudicial procedures in

order to effect a foreclosure only when a power of sale was

                                      12
 ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


contained in mortgage.” Id. (internal quotation marks and

brackets omitted).          “[T]he phrase ‘in like manner as a mortgage

of real property’ [contained in HRS §514B-146(a)] was intended

to clarify that associations could avail themselves of less

burdensome procedures, but was not a grant of heretofore non-

existent statutory powers of sale.”          Malabe, SDO at 6 (footnote

omitted) (citing Sakal, 143 Hawaiʻi at 227, 426 P.3d at 451).

The ICA concluded that without a clear legislative act granting

the “power to extrajudicially sell another person’s property,”

it would not infer that one existed, and therefore the Malabes

“stated a cognizable claim for wrongful foreclosure against the

AOAO for which some relief may be granted.” Id.

       With respect to the circuit court’s dismissal of Count II,

the UDAP claim, the ICA affirmed.           The ICA concluded that this

claim was barred pursuant to the plain language of

HRS § 480-24(a)14 governing UDAP claims, which provides, “[a]ny

action to enforce a cause of action arising under this chapter

shall be barred unless commenced within four years after the

cause of action accrues.”         Malabe, SDO at 8 (alteration in

original).     Citing to federal case law that “a cause of action

for unlawful business practices accrues upon occurrence of

alleged violation, rather than when plaintiff discovers the

violation[,]” the ICA concluded the Malabes’ cause of action
14
       See supra note 12.


                                       13
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


accrued on or about December 17, 2010, when the AOAO

“‘collect[ed] [the] debt,’ i.e., conducted the foreclosure sale

and submitted the winning bid to purchase the Apartment.”

Malabe, SDO at 8 (alterations in original) (citing McDevitt v.

Guenther, 522 F. Supp. 2d 1272, 1289 (D. Haw. 2007); Kersh v.

Manulife Fin. Corp., 792 F. Supp. 2d 1111, 1122 (D. Haw. 2011);

Heejoon Chung v. U.S. Bank, N.A., 250 F. Supp. 3d 658, 671–73

(D. Haw. 2017)).     The ICA concluded the Malabes’ UDAP claim was

therefore time-barred by HRS § 480-24 because they filed their

complaint on December 13, 2016, nearly six years after the

public sale and outside the limitations period.           See Malabe, SDO

at 8.

       In addition, the ICA concluded that equitable tolling did

not apply to the Malabes’ claims.         The Malabes had argued that

the AOAO fraudulently concealed their cause of action because it

had relied on HRS § 667-5 to conduct the public sale, i.e.,

because the AOAO implied, stated, and/or misrepresented that it

was authorized to use HS § 667-5 and/or that it held a mortgage

with a power of sale when it did not.         Malabe, SDO at 9.      The

ICA rejected this argument, reasoning the AOAO’s mere reliance

on HRS § 667-5 did not constitute fraudulent concealment:

           As alleged in the Complaint, the AOAO “published notice
           that they would sell the Apartment at a public sale
           pursuant to Section 667-5.” The Malabes cite no authority
           for the proposition that reliance on a statutory authority,
           even if that reliance later proves to be wrong, constitutes
           fraudulent concealment, and we find none. The Complaint


                                     14
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


           contains no allegations that the AOAO concealed or
           misrepresented its use of HRS § 667-5. We decline to
           characterize the Malabes’ later-developed, but cognizable
           and ultimately successful, legal theory as stating a claim
           for fraudulent concealment by the AOAO at the time the AOAO
           relied on HRS § 667-5. Therefore, we conclude that the
           Malabes failed to allege fraudulent concealment sufficient
           to state a claim to equitable tolling of the statute of
           limitations on their UDAP claim.

Malabe, SDO at 9-10.

       Thus, the ICA vacated in part the circuit court’s February

17, 2017 judgment with respect to its dismissal of Count I,

affirmed in part with respect to the circuit court’s dismissal

of Count II, and remanded the case to the circuit court for

further proceedings.      See Malabe, SDO at 10.

C.     Applications for writs of certiorari

       The AOAO filed an application for certiorari, presenting

six questions:

           [1]. Did the ICA commit grave errors of law and fact when
           they analyzed a nonprofit AOAO’s participation in a non-
           judicial foreclosure, the same as a for-profit financial
           institution’s participation in a non-judicial foreclosure?

           [2]. Did the ICA commit grave errors of law and fact when
           they analyzed a for-profit financial institution’s
           foreclosure of its contractual mortgage, and applied the
           same analysis to that of the nonprofit AOAO’s foreclosure
           of its statutory lien?

           [3]. Did the ICA commit grave errors of law and fact by
           applying a negotiated contractual “power of sale” analysis,
           arising in the for-profit consumer context, to the
           nonprofit AOAO, who conducts a statutory lien foreclosure
           in accordance with the authority created by and the
           instructions contained in HRS § 514B-146 as provided by the
           [sic] Hawaii’s legislature?

           [4]. Did the ICA commit grave errors of law and fact by
           holding that the AOAO lacked authority to conduct a non-
           judicial foreclosure absent an express written power of
           sale despite the plain language of HRS § 514B-10 providing
           that “the remedies provided by this chapter shall be
           liberally administered . . . .” and HRS § 514B-146,

                                     15
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


            providing that “[a]ll sums assessed by the association but
            unpaid for the share of the common expenses chargeable to
            any unit shall constitute a lien on the unit[,]” and that
            “[t]he lien of the association may be foreclosed by action
            or by nonjudicial or power of sale foreclosure procedures
            set forth in chapter 667”?

            [5]. Did the ICA commit grave errors of law and fact in
            holding that Respondents had stated a cognizable claim for
            wrongful foreclosure against the AOAO, based on the 2010
            non-judicial foreclosure sale of the unit owned by
            Respondents?

            [6]. Did the ICA commit grave errors of law and fact in
            light of S.B. 551, which has passed two committees in the
            Senate and one committee in this House of Representatives,
            recognizing that “this Act confirms the legislative intent
            that associations should be able to use nonjudicial
            foreclosure to collect delinquencies without having
            specific authority to conduct nonjudicial foreclosures in
            an agreement with a delinquent owner or in the
            association’s declaration or bylaws . . . .”?

(Ellipses and some alterations in original.)

       The first five questions raise issues addressed by the

circuit court and the ICA.       The sixth question was based on

Senate Bill 551, which was then pending before the legislature.

As discussed below, we ordered supplemental briefing regarding

Act 282.

       The Malabes also filed an application for certiorari,

presenting two questions:

            1.    Whether the ICA gravely erred in holding that
            Petitioners’ claim for unfair or deceptive acts or
            practices (hereafter “UDAP”) is time-barred under
            HRS §480-24, by applying the occurrence rule rather than
            the discovery rule.

            2.    Whether the ICA gravely erred in holding that
            Petitioners failed to allege fraudulent concealment
            sufficient to state a claim of equitable tolling of the
            statute of limitations on their UDAP claim.




                                     16
 ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


                        III.    Standards of review

A.     Motions to dismiss

                  A complaint should not be dismissed for failure to
            state a claim unless it appears beyond doubt that the
            plaintiff can prove no set of facts in support of [their][15]
            claim that would entitle them to relief. We must therefore
            view a plaintiff’s complaint in a light most favorable to
            [them] in order to determine whether the allegations
            contained therein could warrant relief under any
            alternative theory. For this reason, in reviewing a
            circuit court’s order dismissing a complaint . . . our
            consideration is strictly limited to the allegations of the
            complaint, and we must deem those allegations to be true.

Ah Mook Sang v. Clark, 130 Hawaiʻi 282, 290, 308 P.3d 911, 919

(2013) (ellipsis in original).

B.     Statutory interpretation

       “Statutory interpretation ‘is a question of law

reviewable de novo.’”       Citizens Against Reckless Dev. v. Zoning

Bd. of Appeals, 114 Hawaiʻi 184, 193, 159 P.3d 143, 152 (2007).

When construing statutes, the court is governed by the following

rules:

                  First, the fundamental starting point for statutory
            interpretation is the language of the statute itself.
            Second, where the statutory language is plain and
            unambiguous, our sole duty is to give effect to its plain
            and obvious meaning. Third, implicit in the task of
            statutory construction is our foremost obligation to
            ascertain and give effect to the intention of the
            legislature, which is to be obtained primarily from the
            language contained in the statute itself. Fourth, when
            there is doubt, doubleness of meaning, or indistinctiveness
            or uncertainty of an expression used in a statute, an
            ambiguity exists.
                  When there is ambiguity in a statute, “the meaning of
            the ambiguous words may be sought by examining the context,
            with which the ambiguous words, phrases, and sentences may
            be compared, in order to ascertain their true meaning.”

15
      “They, them, and their” are used as singular pronouns when the gender
identity of the person referred to is unknown or immaterial.


                                      17
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


            Moreover, the courts may resort to extrinsic aids in
            determining legislative intent, such as legislative history,
            or the reason and spirit of the law.
Id. (citations omitted).

                              IV.     Discussion

A.     As the AOAO did not have a power of sale to conduct a
       nonjudicial foreclosure, the Malabes have stated a
       wrongful foreclosure claim

       The first five questions in the AOAO’s application can be

crystallized as asking whether the Malabes have stated a

wrongful foreclosure claim on the grounds the AOAO did not have

authority to conduct a nonjudicial foreclose, which it purported

to conduct pursuant to authority granted by HRS § 667-5, because

it lacked a power of sale.          The ICA concluded the Malabes have

stated a wrongful foreclosure claim, relying on its decision in

Sakal to explain that HRS § 514B-146(a) did not “authorize an

association to conduct a nonjudicial or power of sale

foreclosure other than as provided in HRS chapter 667, which in

turn does not authorize a nonjudicial power of sale foreclosure

absent an otherwise existing power of sale.”           Sakal, 143 Hawaiʻi

at 228, 426 P.3d at 452.

       As stated by the ICA in Sakal, that case presented

            difficult and consequential questions concerning whether an
            association of apartment owners must have a power of sale
            over its units in order to foreclose on a lien against a
            unit through the nonjudicial power of sale foreclosure
            procedures set forth in [HRS Chapter 667]. After an
            exhaustive review, we have concluded that over a number of
            years the Legislature has worked to craft workable,
            nonjudicial foreclosure procedures, available to
            associations as well as lenders, but at no point did the


                                       18
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


            Legislature take up the issue of whether to enact a blanket
            grant of powers of sale over all condominiumized properties
            in Hawaiʻi. Accordingly, we conclude that a power of sale
            in favor of a foreclosing association must otherwise exist,
            in the association’s bylaws or another enforceable
            agreement with its unit owners, in order for the
            association to avail itself of the nonjudicial power of
            sale foreclosure procedures set forth in [HRS Chapter
            667].

143 Hawaiʻi at 220-21, 426 P.3d at 444-45.          We do not repeat the

entire analysis of the ICA’s opinion.         In summary, however, the

ICA held in Sakal that because no statutory power of sale

existed, for an association to avail itself of the nonjudicial

power of sale foreclosure procedures set forth in HRS Chapter

667, a power of sale in favor of a foreclosing association must

otherwise exist in the association’s bylaws or another

enforceable agreement with its unit owners.

       The AOAO does not argue that any written document provided

it with a power of sale.       Rather, it argues that it had a

statutory power of sale.       In other words, the AOAO challenges

the ICA’s ruling in Sakal that the legislature did not by

statute grant to apartment associations a power of sale to

nonjudicially foreclose on liens against apartment owners

delinquent in paying their share of common expenses.

       We hold the ICA did not err in reinstating Count I, the

Malabes’ wrongful foreclosure claim, for a nonjudicial

foreclosure sale unauthorized by HRS § 667-5 based on Sakal.

Sakal correctly held that in order for an association to utilize

the nonjudicial power of sale foreclosure procedures set forth

                                     19
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


in HRS Chapter 667, a power of sale in its favor must have

existed in association bylaws or in another enforceable

agreement with unit owners.        143 Hawaiʻi at 220-21, 426 P.3d 444-

45.    Therefore, although the AOAO conducted its nonjudicial

foreclosure of the Malabes’ Apartment in this case pursuant to

HRS § 667-5, as compared to Part II of HRS Chapter 667 at issue

in Sakal, the result is the same.          In addition, as discussed

below, Act 282 does not affect this holding.

       1.   The AOAO did not have authority to conduct a
            nonjudicial foreclosure pursuant to HRS § 667-5

       The AOAO’s notice to the Malabes stated that it would be

foreclosing pursuant to HRS § 667-5 and HRS Chapters 514A and

514B.    The AOAO lacked a power of sale and was therefore not

authorized to conduct a nonjudicial foreclosure sale.16

       As of the date of the Malabes’ nonjudicial foreclosure,

HRS § 667-5 provided in relevant part as follows:

            §667-5 Foreclosure under power of sale; notice; affidavit
            after sale. (a) When a power of sale is contained in a
            mortgage, and where the mortgagee, the mortgagee’s
            successor in interest, or any person authorized by the
            power to act in the premises, desires to foreclose under
            power of sale upon breach of a condition of the mortgage,
            the mortgagee, successor, or person shall be represented by
            an attorney who is licensed to practice law in the State
            and is physically located in the State. The attorney
            shall:


16
      We also note that, after Sakal, and before this opinion, Judge Leslie
Kobayashi of the United States District Court for the District of Hawaiʻi had
also ruled that, as a matter of law, an association without a power of sale
was not authorized to utilize HRS § 667-5 to conduct a nonjudicial
foreclosure. Galima v. Ass’n of Apartment Owners of Palm Court, CIVIL 16-
00024 LEK-KSC, 2018 WL 6841818 (D. Haw. Dec. 31, 2018).


                                      20
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


                 (1)   Give notice of the mortgagee’s, successor’s, or
                       person’s intention to foreclose the
                       mortgage . . . ; and
                 (2)   Give any notices and do all acts as are
                       authorized or required by the power contained in
                       the mortgage.

(Emphasis added.)

       “First, the fundamental starting point for statutory

interpretation is the language of the statute itself. Second,

where the statutory language is plain and unambiguous, our sole

duty is to give effect to its plain and obvious meaning.”

Citizens Against Reckless Dev., 114 Hawaiʻi at 193, 159 P.3d at

152.    The language of the statute and its plain and obvious

meaning is that HRS § 667-5 allowed for a nonjudicial

foreclosure when a power of sale is contained in a mortgage.

The AOAO did not have a mortgage on the Malabes’ Apartment.

Thus, the AOAO could not conduct a nonjudicial foreclosure

pursuant to HRS § 667-5.17

       2.   HRS § 514B-146 did not provide the AOAO with
            the power of sale required to conduct a
            nonjudicial foreclosure

       The AOAO’s notice of nonjudicial foreclosure also cited to

HRS Chapters 514A and 514B as authority for its action.18



17
      The concurrence and dissent agrees that the AOAO in this case was not
authorized to conduct a nonjudicial foreclosure sale pursuant to HRS § 667-5.
18
      As noted by the ICA in Sakal, HRS Chapter 514A applied to all
condominiums created before July 1, 2006, except as provided in sections
514B-22 and 514B-23, and with other inapplicable exceptions. 143 Hawaiʻi at
226, 426 P.3d at 450. HRS Chapter 514B applies to all condominiums created
after July 1, 2006, pursuant to HRS § 514B-21 (2006), and HRS § 514B-22
                                                              (continued. . .)

                                      21
 ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


Specifically, the AOAO argues that HRS § 514B-146(a), which is

identical to the former HRS § 514A-90(a) that governed

condominiums built before July 1, 2006 until January 1, 2019,

when HRS Chapter 514B became applicable to all condominiums,19

authorized it to use the nonjudicial foreclosure procedures set

forth in HRS § 667-5.20       As of the date of the AOAO’s nonjudicial

foreclosure of the Malabes’ Apartment, HRS § 514B-146(a)

provided in relevant part as follows:

                  [§514B-146] Association fiscal matters; lien for
            assessments. . . . . (a) All sums assessed by the
            association but unpaid for the share of the common expenses
            chargeable to any unit shall constitute a lien on the unit
            with priority over all other liens, except:

                 (1) Liens for taxes and assessments lawfully imposed
            by governmental authority against the unit; and




(. . .continued)
            provides that certain enumerated provisions in HRS Chapter
            514B, including HRS § 514B-146, apply to all condominiums
            created before July 1, 2006, but “only with respect to
            events and circumstances occurring on or after July 1,
            2006,” provided that their application does not “invalidate
            existing provisions of the declaration, bylaws . . . or be
            an unreasonable impairment of contract.” HRS § 514B-
            22 (2006).
Id. (ellipsis in original).

      HRS § 514B-22 was repealed by 2017 Haw. Sess. Laws Act 181, § 4,
effective January 1, 2019, and on January 1, 2019, HRS Chapter 514A was
repealed and HRS Chapter 514B now applies to all condominiums in Hawaiʻi
regardless of their creation date, “provided that such application shall not
invalidate existing provisions of the declaration, bylaws, condominium map,
or other constituent documents of those condominiums if to do so would
invalidate the reserved rights of a developer.” 143 Hawaiʻi at 226, n.12, 426
P.3d at 450, n.12 (quoting HRS § 514B-21 (Supp. 2017)).
19
       See supra note 18.
20
      In her December 31, 2018 Galima decision, supra note 16, Judge
Kobayashi also rejected this argument. 2018 WL 6841818, at *9.


                                      22
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


                (2) All sums unpaid on any mortgage of record that
           was recorded prior to the recordation of a notice of a lien
           by the association, and costs and expenses including
           attorneys’ fees provided in such mortgages.

                 The lien of the association may be foreclosed by
           action or by nonjudicial or power of sale foreclosure
           procedures set forth in chapter 667, by the managing agent
           or board, acting on behalf of the association, in like
           manner as a mortgage of real property.

(Emphases added.)     The AOAO argues that, pursuant to this

language, it was authorized to conduct a nonjudicial foreclosure

pursuant to HRS § 667-5.

       As noted by the ICA in Sakal, however, HRS § 514B-146(a),

which was identical to HRS § 514A-90(a), only provided

associations with access to nonjudicial power of sale

procedures, and “associations were not being granted heretofore

non-existent statutory powers of sale[.]”          Sakal, 143 Hawaiʻi at

227, 426 P.3d at 451.      The text of HRS §§ 514A-90(a) and/or

514B-146(a) refers to an association’s ability to conduct a

nonjudicial foreclosure in the context of the “procedures set

forth in chapter 667 . . . in like manner as a mortgage of real

property.”    HRS § 541A-90(a) (emphasis added); HRS § 514B-146(a)

(emphasis added).     There is no grant of a power of sale in

either statute.     And as we held in Santiago, “no state statute[,

including Part II of HRS Chapter 667,] creates a right in

mortgagees to proceed by non-judicial foreclosure; the right is

created by contract.”      137 Hawaiʻi at 155, 366 P.3d at 630

(emphasis added).


                                     23
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


       As explained by the ICA in Sakal, HRS § 514A-90(a) was

amended in 1999 to the version of HRS 514B-146(a) quoted above.

143 Hawaiʻi at 226, 426 P.3d at 450.         Although from 1999,

pursuant to HRS §§ 514A-90(a) and 514B-146(a), associations

could avail themselves of HRS Chapter 667 nonjudicial or power

of sale procedures, like mortgagees, it is clear that mortgagees

could conduct a nonjudicial power of sale only if the subject

mortgage contained a power of sale.         143 Hawaiʻi at 227, 426 P.3d

at 451 (citing HRS § 667-5; Part II of HRS Chapter 667; Lee, 121

Hawaiʻi at 292, 218 P.3d at 780 (“no state statute creates a

right in mortgagees to proceed by non-judicial foreclosure; the

right is created by contract”)).

       Thus, as noted by the ICA:

            The 1999 amendment to HRS § 514A-90 did not purport to
            enact a blanket grant of powers of sale to all associations
            over all apartments/units within those associations. There
            is nothing in the legislative history of Act 236 of 1999 to
            suggest that a grant of powers of sale was even
            contemplated. The text of Act 236 of 1999 specifically
            states that this amendment was intended to clarify that
            associations could avail themselves of less
            burdensome procedures, i.e., the alternative power of sale
            foreclosure procedures enacted the prior year. See 1999
            Haw. Sess. Laws Act 236, § 1 at 723-24. As stated earlier,
            we will not infer that the power to extrajudicially sell
            another person’s property was granted, in the absence of a
            clear legislative act doing so.[21]

21
      As held by Sakal, the legislature’s 2012 amendments to the foreclosure
law also did not create a power of sale for associations. 143 Hawaiʻi at 225,
426 P.3d at 449. The 2012 amendments were based on recommendations of a
legislatively created foreclosure task force. Legislative Reference Bureau,
Final Report of the Mortgage Foreclosure Task Force to the Legislature for
the Regular Session of 2012 6 (2011), available at https://lrb.hawaii.gov/wp-
content/uploads/2011_FinalReportOfTheMortgageForeclosureTaskForce.pdf.
The task force recommendations included an amendment to “chapter 667 []
adding a new part to establish an alternate power of sale process
                                                              (continued. . .)

                                     24
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


Sakal, 143 Hawaiʻi at 227, 426 P.3d at 451.

       As further explained by Sakal, in contrast to the Hawaiʻi

statutory scheme, other states have included a statutory grant

of the power of sale explicitly in the language of their

statutes.    143 Hawaiʻi at 228, 426 P.3d at 452 (citing D.C. Code

Ann. § 42-1903.13(c)(1) (West 2017) (“The unit owners’

association shall have the power of sale to enforce a lien for

an assessment against a condominium unit if an assessment is

past due.” (emphasis added.)); Minn. Stat. § 515B.3-116(h)(1)

(2017) (“[T]he association’s lien may be foreclosed in a like

manner as a mortgage containing a power of sale pursuant to

chapter 580, or by action pursuant to chapter 581.            The

association shall have a power of sale to foreclose the lien

pursuant to chapter 580.” (emphasis added.)); Tex. Prop. Code

Ann. § 82.113(d) (West 2013) (“By acquiring a unit, a unit owner

grants to the association a power of sale in connection with the

association’s lien.” (emphasis added.)); N.C. Gen. Stat. Ann. §

47F-3-116(f) (West 2013) (“[T]he association, acting through the


(. . .continued)
specifically for condominium and other homeowner associations and modeled
after the process set forth in part II of chapter 667[.]” Id. at 36. The
new part was titled “Association Alternate Power of Sale Foreclosure Process”
and contained fourteen new sections outlining the procedures for a power of
sale foreclosure. Id. at 36-53. These sections comprise Part VI of HRS
chapter 667. The task force’s recommendations were adopted by the
legislature. See generally 2012 Haw. Sess. Laws Act 182. The 2012 amendment
to section 514A-90 did not grant associations a power of sale, but instead
codified procedures for associations to follow when conducting a nonjudicial
foreclosure under a power of sale.


                                     25
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


executive board, may foreclose a claim of lien in like manner as

a mortgage or deed of trust on real estate under power of sale,

as provided in Article 2A of Chapter 45 of the General

Statutes. . . .     The association shall be deemed to have a power

of sale for purposes of enforcement of its claim of lien.”

(emphasis added.))).22

       As noted by the ICA, the Hawaiʻi legislature did not use

language similar to that of the above-quoted state codes in

either HRS Chapter 514A or 514B, nor did the legislative history

of these chapters provide any indication that the legislature

provided “a blanket grant of powers of sale to all associations

over all apartments/units within those associations.”             Sakal,

143 Hawaiʻi at 227, 426 P.3d at 451.23



22
      As noted in Sakal, these statutes from other states clearly and
unequivocally provide associations with a power of sale to enforce their
liens. 143 Hawaiʻi at 228, 426 P.3d at 452. The dissent asserts that
HRS § 667-40 (2016) and HRS § 514B-146(a) constituted similar statutory
authority for associations to conduct nonjudicial foreclosures under Part II
of HRS Chapter 667. HRS § 667-40, which is within Part II of Chapter 667,
however, provided that Part II of HRS Chapter 667 procedures can be followed
if “a law . . . authorizes, permits, or provides for . . . a power of sale
foreclosure . . . or a nonjudicial foreclosure.” This statute obviously
requires another law that would allow an association to conduct a nonjudicial
foreclosure. The dissent asserts that HRS § 514B-146(a) is that law. That
statute, however, provided in 2010 (the time of the AOAO's nonjudicial
foreclosure of the Malabes’ Apartment) that “[t]he lien of the association of
apartment owners may be foreclosed by action or by nonjudicial or power of
sale foreclosure procedures set forth in chapter 667, by the managing agent
or board of directors, acting on behalf of the association of apartment
owners, in like manner as a mortgage on real property.” As correctly opined
by the ICA in Sakal, this statute, unlike those of other states, does not
provide a “power” of sale. Id.
23
      As explained in supra note 8, Sakal addressed an association’s
nonjudicial foreclosures under Part II of HRS Chapter 667; the AOAO in this
                                                              (continued. . .)

                                     26
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***



(. . .continued)
case asserted authority to conduct a nonjudicial foreclosure under the more
simple “process” of HRS § 667-5. As further explained in Sakal:

                  Part II of HRS chapter 667 was enacted through Act
            122 of 1998, in order to address certain shortcomings
            in HRS § 667-5 (repealed in 2012). HRS § 667-40, which is
            applicable only to time share plans, condominium property
            regimes, and agreements of sale, remain[ed] in effect as
            enacted in 1998 (with subsequent amendments),
            notwithstanding the addition of Part VI, as well as Part
            IV, which pertains to the foreclosure of a time share
            interest where a time share interest mortgage, loan,
            agreement, or contract contains a power of sale.

143 Hawaiʻi at 224 n.8, 426 P.3d at 448 n.8

      Part II of HRS Chapter 667’s “processes” include foreclosure notices,
notices of default, recordation of notices of default, cures of default,
places of public sale, cancellations of sale, authorized bidders,
conveyances, distributions of sale proceeds, affidavits after sale,
recordation of affidavits, and public notice. See HRS §§ 667-21.5 through
667-41. And although HRS § 667-40 provides that “[a] power of sale
foreclosure under [Part II of HRS Chapter 667] may be used in certain non-
mortgage situations where a law or a written document contains, authorizes,
permits, or provides for a power of sale, a power of sale foreclosure, a
power of sale remedy, or a nonjudicial foreclosure[,]” by its own language,
this statute requires that such a “law” or “written document” otherwise
exist. As further noted by the ICA with respect to HRS § 667-40:

            If a law provided powers of sale to all associations, there
            would be no need to reference other written documents;
            however, the language suggests that such a law might exist,
            but we found none. We note, however, that the nonjudicial
            power of sale procedures in Part II of HRS chapter 667 are
            expressly made available to associations through
            HRS § 667-40, where such powers exist, but other parts of
            Part II are an ill fit for associations. See, e.g.,
            HRS § 667-32(a)(1) (requiring “the foreclosing mortgagee”
            to file an affidavit under penalty of perjury
            stating, inter alia, “that the power of sale foreclosure
            was made pursuant to the power of sale provision in the
            mortgage”). Especially in light of other aspects of Part
            II of HRS chapter 667 that cannot be read literally as to
            association foreclosures, we conclude that the ambiguous
            references to “a law or written document” is too thin a
            reed on which to support a statutory power of sale.
            Nevertheless, we delved further into the history of
            statutory lien rights of associations, from when they were
            first enacted as part of the first Horizontal Property Act
            in 1961, when they were amended in 1963, and through the
            present. See 1961 Haw. Sess. Laws Act 180, § 15 at 276;
            1963 Haw. Sess. Laws Act 101, § 22 at 88; HRS § 514-24(a)
            (1968) (repealed in 1977); HRS §§ 514A-90 and 514B-146.
            Nothing in the legislation or legislative history of Hawaiʻi
                                                              (continued. . .)

                                      27
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


       For all of these reasons, and for the additional reasons

contained in the ICA opinion, we hold that Sakal was correctly

decided.24


(. . .continued)
            condominium law supports a conclusion that, at any time,
            the Legislature enacted or intended to enact a statute
            granting powers of sale over all condominiums in the State
            to their respective associations.

143 Hawaiʻi at 228 n.18, 426 P.3d at 452 n.18.
24
      We also adopt the ICA’s analysis of relevant legislative history.
Sakal, 143 Hawaiʻi at 223-28, 426 P.3d at 448-53. We further address an
assertion not addressed by the ICA’s Sakal opinion. The dissent states:

             [T]he differences between a nonjudicial and a judicial
             foreclosure, and the advantages that the former confers,
             are procedural:

                   [A foreclosure pursuant to HRS § 667-5 (Supp.
                   2010)] is relatively quick and inexpensive. It
                   does not require a lengthy time period between
                   the notice of default and foreclosure sale, and
                   does not require court costs and legal fees
                   associated with discovery and drafting of
                   pleadings.

             Lee, 121 Hawaiʻi at 292, 218 P.3d at 780 (quoting Georgine
             W. Kwan, Mortgagor Protection Laws: A Proposal for Mortgage
             Foreclosure Reform in Hawaiʻi, 24 U. Haw. L. Rev. 245, 253
             (2011)); see also Restatement (Third) of Property:
             Mortgages § 8.2 (Am. Law Inst. 2020) (“The underlying
             theory of power of sale foreclosure is that by complying
             with the statutory requirements, the mortgagee accomplishes
             the same purposes achieved by judicial foreclosure without
             the substantial additional burdens that the latter type of
             foreclosure entails.”).

(Second alteration in original.)

      The “underlying theory” stated above does not comport with reality; the
differences between nonjudicial foreclosures pursuant to HRS § 667-5, at
issue in this case, as well as Part II of HRS Chapter 667 at issue in Sakal,
and judicial foreclosures are not merely “procedural,” as posited by the
dissent. The Malabes not only lost their home; they were left with liability
on the mortgage they had procured to buy their home. AOAOs that have
conducted nonjudicial foreclosures have been able to obtain title to
condominium units for much less than fair market value, while leaving the
homeowner responsible for the mortgage. Although judicial foreclosures may
take longer and require more expense, they are conducted under the
                                                              (continued. . .)

                                      28
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       3.   Other arguments do not support a conclusion that
            the AOAO had a power of sale

       In its amicus brief, the Hawaii Council of Associations of

Apartment Owners d.b.a. Hawaii Council of Community Associations

(“Council”) raises additional arguments in support of the AOAO.

       The Council submits that an interpretation of Hawaiʻi’s

condominium laws “must be imaginative and progressive rather

than restrictive[,]” quoting State Savings and Loan Ass’n v.

Kauaian Development Co., 50 Haw. 540, 552, 445 P.2d 109, 118-19

(. . .continued)
supervision of a judge who recognizes that “[m]ortgage foreclosure is a
proceeding equitable in nature and is thus governed by the rules of equity.”
HawaiiUSA Fed. Credit Union v. Monalim, No. SCWC-XX-XXXXXXX, at 18, 2020 WL
2079890 (Haw. April 30, 2020). Thus, although a judicial foreclosure can
also result in continuing mortgage liability, a judge has discretion to
disallow association foreclosure and instead require an owner to pay the
amount owed an association to avoid forfeiture of equity along with
continuing mortgage liability, and can suggest methods of obtaining such
funds. And in nonjudicial foreclosures, homeowners might lose the benefit of
our holding in Monalim, which adopted the majority rule and held that
“equitable considerations of foreclosure proceedings warrant affording
mortgagees the right to apply the fair market value of mortgaged property
towards the amount due on the mortgage[.]” Id. at 49.
      Also, the dissent’s citation to HRS § 667-92 (2016)’s disallowance of
association deficiency judgments in certain situations is inapposite, as that
statute is within Part VI of HRS Chapter 667 and only applies to foreclosures
conducted pursuant to that part. HRS § 667-92(a) (“When a unit owner has
failed to pay an assessment, and when the association intends to conduct a
power of sale foreclosure under this part . . . .”). Also, even before Act
282, if an association had attempted to proceed with a nonjudicial
foreclosure under Part VI without court approval, the owner had a one year
right of redemption to reobtain the unit by paying the delinquency owed.
HRS § 667-92(f)(2). In addition, before Act 282, Part VI contained numerous
other protections for owners, such as the right to submit a payment plan
that, if reasonable, could not be rejected by the association, as well as a
sixty day right of cure. HRS § 667-92(c). According to the Malabes’
complaint, there were only 18 days between the AOAO's December 17, 2010
notice of publication of sale and the January 4, 2011 quitclaim deed the AOAO
executed with itself as grantor and grantee, through which the Malabes lost
title. This obviously never could have happened in a judicial foreclosure,
as an owner would have had twenty days after service of a foreclosure
complaint to respond. See HRCP Rule 12(a). Thus, the differences between
nonjudicial foreclosures in Parts I and II of HRS Chapter 667 and judicial
foreclosures are much more than procedural.


                                     29
 ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


(1968).    It asserts that HRS § 514B-146(a) is a “remedial”

statute “because [it] provide[s] the remedy of nonjudicial or

power of sale foreclosures,” and as such, the remedy provided in

HRS Chapter 514B is to be “liberally administered” pursuant to

HRS § 514B-10 (2006).25

       The Malabes argued below that the focus of HRS § 514B-10 is

on an owner who has been harmed by a violation of any provision

of HRS Chapter 514B, but based on its plain language,

HRS § 514B-10 applies to any “aggrieved party.”            For the reasons

explained above, however, the “remedy” sought by the AOAO and

the Council simply do not exist as a matter of law.26


25
       HRS § 514B-10 provides:

                  §514B-10 Remedies to be liberally administered.
            (a) The remedies provided by this chapter shall be
            liberally administered to the end that the aggrieved party
            is put in as good a position as if the other party had
            fully performed. Punitive damages may not be awarded,
            however, except as specifically provided in this chapter or
            by other rule of law.
                 (b) Any deed, declaration, bylaw, or condominium map
            shall be liberally construed to facilitate the operation of
            the condominium property regime.
                 (c) Any right or obligation declared by this chapter
            is enforceable by judicial proceeding. . . .

      The Council also argues that HRS §§ 514A-90 and 514A-82(b) are remedial
statutes, but the parties do not refer to HRS § 514A-90 or HRS § 514A-82(b)
as bases for the AOAO’s foreclosure upon the Apartment. These sections were
repealed in 2004.
26
      Chapter 514B does contain some remedies for owners that could have been
implicated in this context of the assertions in the Malabes’ complaint. The
AOAO in this case does not argue that the declaration or the by-laws provided
a power of sale for any non-payment of association fees or assessment. Thus,
owners may not have known that their associations would later pursue
nonjudicial foreclosures pursuant to HRS § 667-5 for non-payment of
association fees. Owners could therefore have been denied possible remedies
under Chapter 514B if they were not provided notice that if they failed to
                                                              (continued. . .)

                                      30
 ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


       The Council also asserts the ICA’s failure to address

HRS § 514A-82(b)(13) constitutes grave error.            The Council

argues that this statute specifically incorporated into the

bylaws of all condominium projects existing as of January 1,

1988, and all condominium projects created after that date the

provision that “[a] lien created pursuant to section 514A-90 may

be enforced by the association in any manner permitted by law,

including nonjudicial or power of sale foreclosure procedures

authorized by chapter 667.”        HRS § 514A-82(b)(13) (repealed

2004).    Thus, according to the Council, HRS § 514A-82(b)(13)

provides the authority to an association to foreclose pursuant

to Part I of HRS Chapter 667.

       HRS § 514A-82(b)(13), added by Act 236 of 1999, is within

Part V of Chapter 514A governing “Condominium Management.”                The

provision states that an association’s bylaws “shall be

consistent with the following provisions: . . . (13) A lien

created pursuant to section 514A-90 may be enforced by the


(. . .continued)
pay fees or assessments due their association, the association could utilize
the expedited nonjudicial foreclosure process of HRS § 667-5. Without being
informed of that possibility, owners could then lose their homes and any
equity therein, and end up with liability on their mortgages. They would
thus be deprived of “likely [] the largest ‘investment’ a person in Hawaiʻi
may make in a lifetime[,]” Cieri v. Leticia Query Realty, Inc., 80 Hawaiʻi 54,
67, 905 P.2d 29, 42 (1995), which is in their home. Under these
circumstances, owners may have been deprived of statutory remedies of a
buyer’s thirty-day right to cancel pursuant to HRS § 514B-86 (2006) after
reviewing the declaration and bylaws, or of an owner’s right to require
compliance with the by-law amendment process of HRS § 514B-108 (2006), should
the association have sought to amend its by-laws to allow nonjudicial
foreclosures.


                                      31
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


association in any manner permitted by law, including

nonjudicial or power of sale foreclosure procedures authorized

by chapter 667[.]”     The statute did not, however, create a power

of sale; rather, it stated that the lien “may be enforced” “by

nonjudicial or power of sale procedures authorized by chapter

667” where “permitted by law.”        This ends up being a circular

argument, as a nonjudicial foreclosure was not “permitted by

law” for the reasons explained above.

       The Council also argues that HRS §§ 514A-82(b)(13),

514A-90, and 514B-146 use language similar to an ordinance that

authorizes the County of Honolulu Honolulu to conduct

nonjudicial foreclosure on real property tax liens.            The Council

asserts the legislature therefore must have granted associations

authority to conduct nonjudicial foreclosures.           The Council

compares the language used in HRS §§ 514A-82 and 514A-90 to the

language of the Revised Ordinances of Honolulu (“ROH”) § 8-5.2

(1983).   It argues that the phrase “may be sold by way of

foreclosure without suit” in ROH § 8-5.2 authorizes nonjudicial

foreclosures, and that the similar language in HRS Chapter 514A

likewise authorizes the use of nonjudicial foreclosures.

       ROH § 8-5.2 provides in relevant part:

                 All real property on which a lien for taxes exists
           may be sold by way of foreclosure without suit by the
           director, and in case any lien, or any part thereof, has
           existed thereon for three years, shall be sold by the
           director at public auction to the highest bidder, for cash,
           to satisfy the lien[.]


                                     32
 ***      FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       We could find no appellate cases citing this ordinance.

HRS §§ 514A-82 and 514A-90 provide, however, that associations

may enforce liens by using “nonjudicial or power of sale

foreclosure procedures authorized by chapter 667” and

“nonjudicial or power of sale foreclosure procedures set forth

in chapter 667[.]”         (Emphasis added.)    Thus, the language of

ROH § 8-5.2 is not analogous to the language of HRS §§ 514A-82

and 514A-90.

       In summary, Sakal was correctly decided.           Thus, the ICA did

not err in reinstating Count I, the Malabes’ wrongful

foreclosure claim, based on its decision in Sakal.

       4.    Act 282 of 2019 does not impact the nonjudicial
             foreclosure conducted by the AOAO on the Malabes’
             Apartment

       As noted earlier, Act 282 came into effect on July 10,

2019.27     We therefore ordered supplemental briefing on the

following issue: “What effect, if any, does SB551, CD1 of 2019

have on this case?”28

       We hold that the statutory changes in Act 282 do not affect

the Malabes’ wrongful foreclosure claim against the AOAO, which

conducted its foreclosure pursuant to Part I of HRS Chapter 667.


27
       See supra note 3.
28
      Pursuant to Hawaiʻi Rules of Appellate Procedure (“HRAP”) Rule 44
(2016), the Malabes notified Attorney General Clare E. Connors that they
challenged the constitutionality of Act 282. The Attorney General did not
file a brief or indicate she wished to appear in this matter.


                                       33
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      ***


For this reason, we need not address the constitutionality of

Act 282 with respect to Part VI of Chapter 667.           We also discuss,

however, the United States District Court’s ruling in Galima.29

           a.     Act 282

       Act 282 states in its entirety:

                 SECTION 1. The legislature finds that “Hawaii was
           the first state to enact statutory provisions enabling the
           creation of condominiums.” State Savings & Loan
           Association v. Kauaian Development Company, 50 Haw. 540,
           546, 445 P.2d 109, 115 n.8 (1968). Brought into being by
           the legislature through Act 180, Session Laws of Hawaii
           1961, condominiums are “creature[s] of statute,” State
           Savings & Loan Association, 50 Haw. at 546, 445 P.2d at 115,
           which are governed by statutes, as well as their governing
           documents.
                The legislature finds that condominiums provide a
           valuable housing resource in Hawaii, especially with
           limited space available for new development. The structure
           of condominium ownership requires each owner to share in
           the total cost of maintaining common areas such as building
           exteriors, landscaping, pool, and recreation rooms, in
           addition to paying insurance premiums. All owners pay for
           such maintenance through fees or dues. The legislature
           further finds that it is crucial that condominium
           associations be able to secure timely payment of dues to
           provide services to all residents of a condominium
           community.
                In 1999, the legislature noted “that more frequently
           associations of apartment owners are having to increase
           maintenance fee assessments due to increasing delinquencies
           and related enforcement expenses. This places an unfair
           burden on those non-delinquent apartment owners who must
           bear an unfair share of common expenses . . . .” Moreover,
           lengthy delays in the judicial foreclosure process
           exacerbated the financial burden on association
           owners. The legislature determined that associations
           needed a more efficient alternative, such as power of sale
           foreclosures, to provide a remedy for recurring
           delinquencies.
                Additionally, the legislature finds that condominium
           associations, since 1999, have been authorized to conduct
           nonjudicial foreclosures regardless of the presence or the
           absence of power of sale language in an association’s
           governing documents. Beginning in 1998 with the passage of
           Act 122, Session Laws of Hawaii 1998, and codified in

29
      Like the Malabes, the Galima plaintiffs’ condominium had been sold
through a nonjudicial foreclosure conducted pursuant to Part I of Chapter
667.


                                     34
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


         section 667-40, Hawaii Revised Statutes, condominium
         associations were authorized to conduct nonjudicial
         foreclosures if a “law or written document contains,
         authorizes, permits, or provides for a power of sale, a
         power of sale foreclosure, a power of sale remedy, or a
         nonjudicial foreclosure.” However, in 1999, the
         legislature passed Act 236, Session Laws of Hawaii 1999,
         “[c]larify[ing] that associations of apartment owners may
         enforce liens for unpaid common expenses by non-judicial
         power of sale foreclosure procedures, as an alternative to
         legal action” by:
              (1) Specifying that condominium associations may
                   foreclose liens by nonjudicial or power of sale
                   foreclosure within the statute governing the
                   priority of a condominium association lien
                   (section 514A-90, Hawaii Revised Statutes
                   (repealed January 1, 2019)); and
              (2) Incorporating into the bylaws of all condominium
                   associations a provision authorizing condominium
                   associations to enforce liens by nonjudicial or power
                   of sale foreclosure pursuant to chapter 667, Hawaii
                   Revised Statutes (section 514A-82, Hawaii Revised
                   Statutes (repealed January 1, 2019)).
               Thus, Act 236, Session Laws of Hawaii 1999, provided
         a statutory grant of power and an incorporation into
         written documents authorizing condominium associations to
         utilize nonjudicial foreclosure under sections 667-5
         (repealed June 28, 2012) and 667-40, Hawaii Revised
         Statutes, to enforce their liens.
              The legislature also finds that this intent was not
         abrogated by the recodification of chapter 514A, Hawaii
         Revised Statutes. First, through Act 164, Session Laws of
         Hawaii 2004, the language of section 514A-90, Hawaii
         Revised Statutes, was incorporated with limited amendments
         while retaining the authorization that condominium
         associations may foreclose liens by nonjudicial or power of
         sale foreclosure. Second, while the new statute governing
         bylaws no longer contained a provision authorizing
         condominium associations to enforce liens by nonjudicial or
         power of sale foreclosure, it was not removed out of an
         intention to revoke this authority from condominium
         associations but rather out of a desire to enhance the
         clarity of the condominium law. As stated in the Final
         Report to the Legislature: Recodification of Chapter 514A,
         Hawaii Revised Statutes (Condominium Property Regimes), the
         “statutory requirements for condominium governing documents
         should be minimized while incorporating certain
         provisions . . . in more appropriate statutory sections.”
              Further, the legislature finds that the intent was not
         abrogated by the creation of the nonjudicial foreclosure
         process specifically for condominium associations, codified
         as part VI of chapter 667, Hawaii Revised Statutes, through
         Act 182, Session Laws of Hawaii 2012. This is evidenced by
         the lack of a provision constricting its application
         similar to the language in section 667-40, Hawaii Revised
         Statutes.


                                   35
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


              Since the enactment of part VI of chapter 667, Hawaii
         Revised Statutes, associations have conducted nonjudicial
         foreclosures as part of their efforts to collect
         delinquencies and sustain their financial
         operations. Associations have done so subject to the
         restrictions on nonjudicial foreclosures and other
         collection options imposed by the legislature, which
         include:
              (1) Prohibiting the use of nonjudicial foreclosure to
                   collect fines, penalties, legal fees, or late
                   fees;
              (2) Requiring associations to give an owner sixty
                   days to cure a default before proceeding with the
                   nonjudicial foreclosure and to accept reasonable
                   payment plans of up to twelve months; and
              (3) Requiring associations to provide owners with
                   contact information for approved housing
                   counselors and approved budget and credit
                   counselors.
              However, the intermediate court of appeals in Sakal v.
         Association of Apartment Owners of Hawaiian Monarch, 143
Haw. 219, 426 P.3d 443 (2018), held that the legislature
         intended that associations can only conduct nonjudicial
         foreclosures if they have specific authority to conduct
         nonjudicial foreclosures in their declaration or bylaws or
         in an agreement with the owner being foreclosed upon.
              The legislative history indicates this was not the
         intent of the legislature in 1999, nor in legislatures that
         have made subsequent amendments. Therefore, this Act
         confirms the legislative intent that condominium
         associations should be able to use nonjudicial foreclosure
         to collect delinquencies regardless of the presence or
         absence of power of sale language in an association’s
         governing documents.
              This Act also provides an additional consumer
         protection by requiring the foreclosing association to
         offer mediation with any notice of default and intention to
         foreclose and the procedures when mediation is chosen by
         the consumer.
              SECTION 2. Chapter 514B, Hawaii Revised Statutes, is
         amended by adding a new section to be appropriately
         designated and to read as follows:
              ”§514B-    Association fiscal matters; supplemental
         nonjudicial foreclosure notices; restrictions on power of
         sale. (a) Any notice of default and intention to
         foreclose given by an association under section 667-92(a)
         shall, in addition to the requirements of that section,
         also include a statement that the unit owner may request
         mediation by delivering a written request for mediation to
         the association by certified mail, return receipt requested,
         or hand delivery within thirty days after service of a
         notice of default and intention to foreclose on the unit
         owner.
              If the association does not receive a request for
         mediation within the thirty-day period, the association may
         proceed with nonjudicial or power of sale foreclosure,
         subject to all applicable provisions of this chapter and

                                   36
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


         chapter 667. If the association receives a request for
         mediation, as set forth in this subsection, from a unit
         owner within thirty days after service of a notice of
         default and intention to foreclose upon the unit owner, the
         association shall agree to mediate and shall be prohibited
         from proceeding with nonjudicial or power of sale
         foreclosure until the association has participated in the
         mediation or the time period for completion of the
         mediation has elapsed. The mediation shall be completed
         within sixty days of the date upon which the unit owner
         delivers a request for mediation upon the association;
         provided that if the mediation is not commenced or
         completed within sixty days or the parties are unable to
         resolve the dispute by mediation, the association may
         proceed with nonjudicial or power of sale foreclosure,
         subject to all applicable provisions of this chapter and
         chapter 667.
              (b) In addition to the wording required by section
         667-92(b), any notice of default and intention to foreclose
         given by an association under section 667-92(a) shall also
         contain wording substantially similar to the following in
         all capital letters and printed in not less than fourteen-
         point font:
              “THIS NOTICE PERTAINS TO AMOUNTS DUE AND OWING TO THE
         ASSOCIATION FOR WHICH THE ASSOCIATION HAS A STATUTORY OR
         RECORDED LIEN. THIS NOTICE DOES NOT PERTAIN TO OBLIGATIONS
         OWED BY YOU TO OTHER CREDITORS, INCLUDING ANY OUTSTANDING
         MORTGAGE DEBT. YOU SHOULD CONSULT YOUR OTHER CREDITORS,
         INCLUDING YOUR MORTGAGEES, IF ANY, AS TO THE EFFECT THE
         FORECLOSURE OF THE ASSOCIATION’S LIEN WILL HAVE ON YOUR
         OTHER OUTSTANDING DEBTS.”
              (c) The association’s power of sale provided in
         section 514B-146(a) may not be exercised against:
              (1) Any lien that arises solely from fines, penalties,
         legal fees, or late fees, and the foreclosure of any such
         lien shall be filed in court pursuant to part IA of chapter
         667;
              (2) Any unit owned by a person who is on military
         deployment outside of the State of Hawaii as a result of
         active duty military status with any branch of the United
         States military. The foreclosure of any such lien shall be
         filed in court pursuant to part IA of chapter 667, this
         subsection shall not apply if the lien of the association
         has been outstanding for a period of one year or longer; or
              (3) Any unit while the nonjudicial or power of sale
         foreclosure has been stayed pursuant to section 667-92(c).”
              SECTION 3. Section 514B-146, Hawaii Revised Statutes,
         is amended by amending subsection (a) to read as follows:
              “(a) All sums assessed by the association but unpaid
         for the share of the common expenses chargeable to any unit
         shall constitute a lien on the unit with priority over all
         other liens, except:
              (1) Liens for real property taxes and assessments
                   lawfully imposed by governmental authority
                   against the unit; and
              (2) Except as provided in subsection (j), all sums
                   unpaid on any mortgage of record that was

                                   37
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


                   recorded prior to the recordation of a notice of
                   a lien by the association, and costs and expenses
                   including attorneys’ fees provided in such
                   mortgages;
         provided that a lien recorded by an association for unpaid
         assessments shall expire six years from the date of
         recordation unless proceedings to enforce the lien are
         instituted prior to the expiration of the lien; provided
         further that the expiration of a recorded lien shall in no
         way affect the association’s automatic lien that arises
         pursuant to this subsection or the declaration or
         bylaws. Any proceedings to enforce an association’s lien
         for any assessment shall be instituted within six years
         after the assessment became due; provided that if the owner
         of a unit subject to a lien of the association files a
         petition for relief under the United States Bankruptcy Code
         (11 U.S.C. §101 et seq.), the period of time for
         instituting proceedings to enforce the association’s lien
         shall be tolled until thirty days after the automatic stay
         of proceedings under section 362 of the United States
         Bankruptcy Code (11 U.S.C. §362) is lifted.
              The lien of the association may be foreclosed by
         action or by nonjudicial or power of sale foreclosure
         [procedures set forth in chapter 667], regardless of the
         presence or absence of power of sale language in an
         association’s governing documents, by the managing agent or
         board, acting on behalf of the association and in the name
         of the association; provided that no association may
         exercise the nonjudicial or power of sale remedies provided
         in chapter 667 to foreclose a lien against any unit that
         arises solely from fines, penalties, legal fees, or late
         fees, and the foreclosure of any such lien shall be filed
         in court pursuant to part IA of chapter 667.
              In any such foreclosure, the unit owner shall be
         required to pay a reasonable rental for the unit, if so
         provided in the bylaws or the law, and the plaintiff in the
         foreclosure shall be entitled to the appointment of a
         receiver to collect the rental owed by the unit owner or
         any tenant of the unit. If the association is the
         plaintiff, it may request that its managing agent be
         appointed as receiver to collect the rent from the
         tenant. The managing agent or board, acting on behalf of
         the association and in the name of the association, unless
         prohibited by the declaration, may bid on the unit at
         foreclosure sale, and acquire and hold, lease, mortgage,
         and convey the unit. Action to recover a money judgment
         for unpaid common expenses shall be maintainable without
         foreclosing or waiving the lien securing the unpaid common
         expenses owed.”
              SECTION 4. Section 667-1, Hawaii Revised Statutes, is
         amended by amending the definition of “power of sale” to
         read as follows:
              ““Power of sale” or “power of sale foreclosure” means
         a nonjudicial foreclosure when [the]:
              (1) The mortgage contains, authorizes, permits, or
                   provides for a power of sale, a power of sale


                                   38
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


                     foreclosure, a power of sale remedy, or a
                     nonjudicial foreclosure[.]; or
                (2) For the purposes of part VI, an association
                     enforces its claim of an association lien,
                     regardless of whether the association documents
                     provide for a power of sale, a power of sale
                     foreclosure, a power of sale remedy, or a
                     nonjudicial foreclosure.”
                SECTION 5. Sections 3 and 4 of this Act shall be
           applied retroactively to any case, action, proceeding, or
           claim arising out of a nonjudicial foreclosure under
           section 667-5 (repealed June 28, 2012), Hawaii Revised
           Statutes, and parts II and VI of chapter 667, Hawaii
           Revised Statutes, that arose before the effective date of
           this Act and in which a final non-appealable judgment has
           not yet been entered.
                SECTION 6. This Act shall not be applied so as to
           impair any contract existing as of the effective date of
           this Act in a manner violative of either the Hawaii State
           Constitution or Article I, section 10, of the United States
           Constitution.
                SECTION 7. If any provision of this Act, or the
           application thereof to any person or circumstance, is held
           invalid, the invalidity does not affect other provisions or
           applications of the Act that can be given effect without
           the invalid provision or application, and to this end the
           provisions of this Act are severable.
                SECTION 8. Statutory material to be repealed is
           bracketed and stricken. New statutory material is
           underscored.
                SECTION 9. This Act shall take effect upon its
           approval; provided that the amendments made to section
           514B-146(a), Hawaii Revised Statutes, by section 3 of this
           Act shall not be repealed when that section is reenacted on
           June 30, 2020, pursuant to section 6 of Act 195, Session
           Laws of Hawaii 2018.

(Footnote omitted.)

       Act 282 became law without the Governor’s signature

effective July 10, 2019.       2019 Haw. Sess. Laws Act 282, §§ 1-9,

at 779-83; 2019 House Journal, at 734-35 (Gov. Msg. No. 1402).

           b.    Malabes’ supplemental briefing

       The Malabes primarily argue that “while Act 282 writes into

an association’s governing documents an express power of sale,

it does not (and cannot) create a mortgage containing a power of



                                     39
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


sale for the association.”       The Malabes point out that in its

preface, Act 282 states “that condominium associations should be

able to use nonjudicial foreclosure to collect delinquencies

regardless of the presence or absence of power of sale language

in an association’s governing documents[,]” and that in Section

2 of Act 282 (“Section 2”), HRS § 514B-146 has been amended to

state that an association’s lien “may be foreclosed by action or

by nonjudicial or power of sale foreclosure, regardless of the

presence or absence of power of sale language in an

association’s governing documents.”

       The Malabes also argue that Section 4 of Act 282’s

(“Section 4”) amendment to the definition of “power of sale” or

“power of sale foreclosure” does not affect its wrongful

foreclosure case, as it did not change the mortgage requirements

of Part I of HRS Chapter 667.        Instead, according to the

Malabes, by definition, Act 282 gives an association the right

to conduct a nonjudicial foreclosure, either through a mortgage

giving the association a power of sale, or under Parts II or VI

of HRS Chapter 667 with a statutory right to conduct that power

of sale.   Thus, although Act 282 states that it shall be

“applied retroactively to any case, action, proceeding, or claim

arising out of a nonjudicial foreclosure under section 667-5

(repealed June 28, 2012) [in Part I of HRS Chapter 667] . . .

and parts II and VI of chapter 667 . . . that arose before the

                                     40
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


effective date of this Act and in which a final non-appealable

judgment has not yet been entered[,]” the Malabes argue nothing

in Act 282 amends HRS § 667-5 nor alters how that statute should

be construed.

       The Malabes further contend that if Act 282 can be

construed to permit condominium associations to foreclose based

on Part I of HRS Chapter 667 and the now repealed HRS § 667-5 by

statutorily conferring a “mortgage that contains a power of

sale” on the association, Act 282 is unconstitutional as it

violates (1) the Contracts Clause of the United States

Constitution, (2) the separation of powers doctrine, (3) the

Malabes’ rights to due process and equal protection, and (4) the

Malabes’ rights under the Fifth Amendment to the United States

Constitution and article 1, section 20 of the Hawaiʻi

Constitution, which protect them from uncompensated takings.

Because the United States District Court ruled Act 282

unconstitutional based only on the Contracts Clause, we include

these parties’ arguments in that regard.

       As to the Contracts Clause violation, the Malabes point out

that it is undisputed that the AOAO does not have a mortgage or

an agreement containing a power of sale.          If Act 282 is

interpreted to create a mortgage with a power of sale between

the AOAO and the Malabes, the Malabes argue Act 282 constitutes

a “substantial impairment of a contractual relationship[]”

                                     41
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


because “[a] mortgage is a contract that transfers interests in

real property as security for the performance of a contractual

obligation for payment” and “cannot be created by statute.”

Additionally, the Malabes assert there is no legitimate public

purpose furthered by Act 282’s retroactive application to Part I

of HRS Chapter 667, as the only effect of such retroactive

application is “to eliminate AOAO’s and other associations’

liability in ongoing litigation to the detriment of homeowners

and for the benefit of those associations[,]” which is not a

legitimate purpose, citing Energy Reserves Group, Inc. v. Kansas

Power & Light Co., 459 U.S. 400, 411–12 (1983) and Anthony v.

Kualoa Ranch, 69 Haw. 112, 118–19, 736 P.2d 55, 60 (1987).

           c.    AOAO’s supplemental briefing

       The AOAO asserts that “the plain language of SB 551 is a

‘clear legislative act’ that has the practical effect of

granting the AOAO ‘the power to extrajudicially sell another

person’s property,’ regardless of the presence or absence of

power of sale language in the AOAO’s governing documents.”

(Brackets omitted.)      The AOAO also maintains Act 282 applies to

its appeal because it merely “clarifies” the legislature’s

intent and does not change existing law, citing Awakuni v.

Awana, 115 Hawaiʻi 126, 143, 165 P.3d 1027, 1044 (2007).             The

AOAO argues that Act 282 “must be applied” to this case because

courts are to “apply the law in effect at the time it renders

                                     42
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


its decision,” Landgraf v. USI Film Prods., 511 U.S. 244, 264

(1994), and when so applied, this court should reverse the ICA’s

vacatur of Count I, the Malabes’ wrongful foreclosure claim.

(Emphasis added.)

       With respect to the constitutionality of Act 282 based on

the Contracts Clause, the AOAO maintains there is no contractual

relationship between the AOAO and the Malabes as “this

proceeding is created and governed entirely by statute,” and

therefore Act 282 does not violate the Contracts Clause.

Further, the AOAO argues Act 282 “neither grants the AOAO a

mortgage, nor does it insert power of sale language in the

AOAO’s governing documents” because the AOAO “always had the

right to utilize the nonjudicial foreclosure procedures set

forth in HRS Chapter 667 in a like manner as a mortgage,

regardless of the presence or absence of power of sale language

in its governing documents,” as set forth in Act 282.             According

to the AOAO, “[s]uch clarification of the statutory constructs,

which giving rise to [the] statutory relationship at issue, does

not violate the Contract Clause.”

       The AOAO argues because the Malabes purchased the Apartment

subject to the statutorily governed property regime of the AOAO

that is subject to amendment, they cannot establish that there

was a substantial impairment on any possible contractual

relationship that may exist between them and the AOAO.

                                     43
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


Additionally, the AOAO contends Act 282 was enacted to further

the legitimate public purpose addressed in its preamble.             The

AOAO quotes from the preamble to argue that the “public purpose”

is to provide “associations . . . a more efficient alternative,

such as power of sale foreclosure, to provide a remedy for

recurring delinquencies” as it is “crucial that condominium

associations be able to secure timely payment of dues to provide

services to all residents of a condominium community” given that

“condominiums provide a valuable housing resource in Hawaii,

especially with limited space available for new development.”

           d.    Analysis

       With respect to the possible applicability of Act 282 to

this case, we examine three parts: its preamble, the statutory

amendments in Sections 3 of Act 282 (“Section 3”) and 4, and

provisions regarding its application or effectiveness (namely,

the retroactive application provision) in Section 5 of Act 282

(“Section 5”).

                 i.    Retroactive application (Section 5)

       Section 5 states:

           Sections 3 and 4 of this Act shall be applied retroactively
           to any case, action, proceeding, or claim arising out of a
           nonjudicial foreclosure under section 667-5 (repealed June
           28, 2012), Hawaii Revised Statutes, and parts II and VI of
           chapter 667, Hawaii Revised Statutes, that arose before the
           effective date of this Act and in which a final non-
           appealable judgment has not yet been entered.

In other words, the legislature states that the statutory

revisions in Sections 3 and 4 “shall be applied retroactively”

                                     44
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


to cases where the nonjudicial foreclosure occurred pursuant to

Parts I (i.e., HRS § 667-5), II, or VI of HRS Chapter 667.               As

previously noted, the AOAO had foreclosed on the Malabes’

Apartment pursuant to HRS § 667-5 in Part I of HRS Chapter 667.

                 ii.   Statutory amendments (Sections 3 and 4)

       HRS § 514B-146(a)(2), which creates the statutory lien for

condominium associations and provides for the foreclosure of

such liens, has been amended in Section 3 as follows: “The lien

of the association may be foreclosed by action or by nonjudicial

or power of sale foreclosure [procedures set forth in chapter

667], regardless of the presence or absence of power of sale

language in an association’s governing documents, by the

managing agent or board, acting on behalf of the association and

in the name of the association . . . .”

       Section 4 modifies the definition of “power of sale” or

“power of sale foreclosure” in HRS § 667-1, which provides

definitions for the entire chapter, so that it reads:

                 ““Power of sale” or “power of sale foreclosure” means
           a nonjudicial foreclosure when [the]:

           (1)   The mortgage contains, authorizes, permits, or
           provides for a power of sale, a power of sale foreclosure,
           a power of sale remedy, or a nonjudicial foreclosure[.]; or

           (2)   For the purposes of part VI, an association enforces
           its claim of an association lien, regardless of whether the
           association documents provide for a power of sale, a power
           of sale foreclosure, a power of sale remedy, or a
           nonjudicial foreclosure.”




                                     45
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


       Addressing Section 3 first, the plain language of the

revisions to HRS § 514B-146(a)(2) limits the means by which

condominium associations may foreclose on their liens to those:

(1) “by action,” (2) “by nonjudicial,” or (3) “power of sale

foreclosure, regardless of the presence or absence of power of

sale language in an association’s governing documents.”             When

Section 3 is read together with the revisions to HRS § 667-1 in

Section 4,30 the result is the same, that there are three methods

by which condominium associations may foreclose their liens:

(1) by judicial action, (2) by nonjudicial foreclosure when the

mortgage contains a nonjudicial foreclosure or power of sale

provision, or (3) by power of sale foreclosure, regardless of

the presence or absence of power of sale language in an

association’s governing documents.         With respect to the third

method, Section 4’s amendment to HRS § 667-1 specifically

contemplates that such “power of sale foreclosure” be conducted

under Part VI, which is distinct from Part I of HRS Chapter 667,

and subject to new consumer protection provisions in Section 2.

       Thus, should Act 282 apply to this case, as urged by the

AOAO, the AOAO’s “authority” to nonjudicially foreclose upon the

Malabes under Part I of HRS Chapter 667 must fall into one of
30
      Although the definitions contained in HRS § 667-1 do not expressly
apply to HRS § 514B-146, these amendments should be read together, because:
(1) Chapter 514B does not define “power of sale” or “power of sale
foreclosure,” and (2) Act 282’s amendments were meant to “clarify” the
condominium statutory scheme, and HRS § 514B-146 had previously referenced
Chapter 667.


                                     46
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


these three methods.      It clearly does not fall under the first,

as the foreclosure was not a judicial action.           It also clearly

does not fall under the third, as the foreclosure was not

conducted pursuant to Part VI.        Thus, for the AOAO to have

appropriately foreclosed on the Malabes’ Apartment, its

“authority” must have fallen under the second method, i.e., by

nonjudicial foreclosure when the mortgage contains a nonjudicial

foreclosure or power of sale provision.

       Given that Section 5 states that the revisions in Sections

3 and 4 are to apply retroactively to cases involving

nonjudicial foreclosures made under Part I of HRS Chapter 667,

i.e., HRS § 667-5, we return to the relevant text of that

section to examine the impact of Sections 3 and 4 and the second

method of foreclosure discussed above:

            Foreclosure under power of sale; notice; affidavit
            after sale. (a) When a power of sale is contained in a
            mortgage, and where the mortgagee, the mortgagee’s
            successor in interest, or any person authorized by the
            power to act in the premises, desires to foreclose under
            power of sale upon breach of a condition of the mortgage,
            the mortgagee, successor, or person shall be represented by
            an attorney who is licensed to practice law in the State
            and is physically located in the State.

HRS § 667-5.    Again, by the plain language of the statute, the

statute applies “[w]hen a power of sale is contained in a

mortgage,” which is the second means of foreclosure previously

discussed.     Thus, the plain language of Act 282’s amendments

does not change the analysis above with respect to nonjudicial

foreclosures pursuant to Part I of HRS Chapter 667.            In other

                                     47
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


words, nothing in HRS § 514B-146 nor its legislative history

provide any indication that the legislature provided “a blanket

grant of powers of sale to all associations over all

apartments/units within those associations.”           Sakal, 143 Hawaiʻi

at 228, 426 P.3d at 452.       Indeed, Act 282’s references to Part I

of HRS Chapter 667 nonjudicial foreclosures repeatedly

underscore that such foreclosures are those that occur “when a

power of sale is contained in a mortgage.”          Thus, as the Malabes

argue, Act 282 did nothing to amend Part I of HRS Chapter 667’s

mortgage requirement.

       Arguably, Section 5 would not have stated that Act 282

“shall” apply retroactively to condominium association

foreclosures made under Part I of HRS Chapter 667 if Act 282 has

no practical effect on such foreclosures.          However, as

previously discussed, the statutory textual changes in Sections

3 and 4 are unambiguous and do not have any effect on

HRS § 667-5.    Nevertheless, although “[o]ur statutory

construction is guided by the following well established

principles[,] our foremost obligation is to ascertain and give

effect to the intention of the legislature, which is to be

obtained primarily from the language contained in the statute

itself,”   Lingle v. Hawaiʻi Gov’t Employees Ass’n, AFSCME, Local

152, AFL-CIO, 107 Hawaiʻi 178, 183, 111 P.3d 587, 592 (2005), to



                                     48
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


the extent there may be ambiguity when Section 5 is construed

alongside Sections 3 and 4, we next examine Act 282’s preamble.

                 iii. The preamble

       With respect to reliance on subsequent legislative history,

we recently stated in an opinion construing HRS § 667-1.5:

           [R]eliance on a subsequent legislative committee report
           written 153 years after enactment of the statute
           underscores the criticism this approach has repeatedly
           garnered from the United States Supreme Court. United
           States v. Texas, 507 U.S. 529, 535 n.4, 113 S. Ct. 1631, 123
L. Ed. 2d 245 (1993) (“[S]ubsequent legislative history is a
           ‘hazardous basis for inferring the intent of an earlier’
           Congress.” (quoting Pension Benefit Guar. Corp. v. LTV
           Corp., 496 U.S. 633, 650, 110 S. Ct. 2668, 110 L. Ed. 2d 579
           (1990))); United States v. Price, 361 U.S. 304, 313, 80
S. Ct. 326, 4 L. Ed. 2d 334 (1960).

Monalim, No. SCWC-XX-XXXXXXX, at 42-43.          Similar to

HRS § 667-1.5 at issue in Monalim, the predecessor statute to

the nonjudicial foreclosure process in HRS § 667-5, repealed in

2012, had been in existence for at least 135 years, since at

least 1884.    Silva v. Lopez, 5 Haw. 262, 264 (Haw. Kingdom 1884).

Subsequent legislative history is a hazardous basis for

inferring the intent of an earlier legislature after any passage

of time.    The inherent flaws in the doctrine as a method of

ascertaining legislative intent is clearly manifested by its

application to a statute enacted more than 135 years ago.

       In any event, Act 282 does not affect our analysis.           The

preamble to Act 282 begins with an acknowledgement by the

legislature that condominiums provide a valuable housing

resource given limited land availability for development, that

                                     49
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


the timely collection of association fees is necessary to

provide services to all residents of a condominium community,

and that delinquencies and enforcement expenses were unfairly

burdening those condominium owners who did timely pay their

fees.   See 2019 Haw. Sess. Laws Act 282, § 1 at 779.           The

legislature then goes on to discuss the legislative intent of

amendments to the condominium statutory scheme since 1998 to

support its “find[ing] that condominium associations, since

1999, have been authorized to conduct nonjudicial foreclosures

regardless of the presence or the absence of power of sale

language in an association’s governing documents.” Id.

       Specifically, the legislature states that “Act 236, Session

Laws of Hawaii 1999, provided a statutory grant of power and an

incorporation into written documents authorizing condominium

associations to utilize nonjudicial foreclosure under sections

667-5 (repealed June 28, 2012) [Part I of HRS Chapter 667] and

667-40 [Part II of HRS Chapter 667], Hawaii Revised Statutes, to

enforce their liens[,]” and that such “intent was not abrogated”

by subsequent amendments to the condominium statutory regime.

2019 Haw. Sess. Laws Act 282, § 1 at 779-80.           (Emphasis added.)

This characterization of Act 236 differs from the analysis of

the same provision in Sakal, which interpreted Act 236’s

amendment to HRS § 514A-90 to mean that condominium associations

could avail themselves of the nonjudicial or power of sale

                                     50
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


procedures contained in HRS Chapter 667, but that HRS § 514A-90

did not grant a blanket statutory grant of power to condominiums

to foreclose nonjudicially.       143 Hawaiʻi at 226, 426 P.3d at 450.

       Even if subsequent legislative history were to be applied,31

however, the differences in interpretation of the effect of Act

236 in Sakal and Act 282’s preamble do not affect our analysis.

This is because the reason why such legislative history is

included is elucidated further in the preamble:

                  Since the enactment of part VI of chapter 667, Hawaii
            Revised Statutes, associations have conducted nonjudicial
            foreclosures as part of their efforts to collect
            delinquencies and sustain their financial operations.
            Associations have done so subject to the restrictions on
            nonjudicial foreclosures and other collection options
            imposed by the legislature, which include:
                  (1)   Prohibiting the use of nonjudicial foreclosure
                        to collect fines, penalties, legal fees, or
                        late fees;
                  (2)   Requiring associations to give an owner sixty
                        days to cure a default before proceeding with
                        the nonjudicial foreclosure and to accept
                        reasonable payment plans of up to twelve
                        months; and
                  (3)   Requiring associations to provide owners with
                        contact information for approved housing
                        counselors and approved budget and credit
                        counselors.
                  However, the intermediate court of appeals in Sakal
            v. Association of Apartment Owners of Hawaiian Monarch, 143
Haw. 219, 426 P.3d 443 (2018), held that the legislature
            intended that associations can only conduct nonjudicial
            foreclosures if they have specific authority to conduct
            nonjudicial foreclosures in their declaration or bylaws or
            in an agreement with the owner being foreclosed upon.



31
      Contrary to the dissent’s assertion, we do not use subsequent
legislative history in a limited fashion and our examination of the preamble,
the statutory amendments in Sections 3 and 4, and provisions regarding its
application or effectiveness regarding retroactive application in Section 5
was to ascertain the actual effect of Act 282. Subsequent legislative
history remains a hazardous basis for inferring the intent of an earlier
legislature, even of the 1999 legislature that passed Part II of HRS Chapter
667. See Pension Benefit Guar. Corp., 496 U.S. 633, 650 (1990).


                                     51
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      ***


                 The legislative history indicates this was not the
           intent of the legislature in 1999, nor in legislatures that
           have made subsequent amendments. Therefore, this Act
           confirms the legislative intent that condominium
           associations should be able to use nonjudicial foreclosure
           to collect delinquencies regardless of the presence or
           absence of power of sale language in an association’s
           governing documents.
                 This Act also provides an additional consumer
           protection by requiring the foreclosing association to
           offer mediation with any notice of default and intention to
           foreclose and the procedures when mediation is chosen by
           the consumer.

2019 Haw. Sess. Laws Act 282, § 1 at 780 (emphases added).

Thus, the purpose of Act 282 is to directly address Sakal’s

holding “that the legislature intended that associations can

only conduct nonjudicial foreclosures if they have specific

authority to conduct nonjudicial foreclosures in their

declaration or bylaws or in an agreement with the owner being

foreclosed on[,]” by ensuring that condominium associations may

conduct nonjudicial foreclosures under Part VI of HRS Chapter

667 regardless of the presence or absence of power of sale

language in an association’s governing documents.            Indeed, based

on its statements in the preamble, it appears that the

legislature assumes that since Part VI was enacted in 2012,32

associations have conducted nonjudicial foreclosures “subject to

the restrictions on nonjudicial foreclosures and other

collection options imposed by the legislature.”           The legislature

states that in addition to these restrictions, Act 282 would

32
      “Part VI of HRS chapter 667, which provides an alternative power of
sale foreclosure procedure specifically tailored to associations, did not
exist prior to 2012.” Sakal, 143 Hawaiʻi at 224, 426 P.3d at 448.


                                     52
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


provide “an additional consumer protection” to require an offer

of any mediation with any notice of default, as detailed in

Section 2.

       In sum, the purpose of the legislature in enacting Act 282,

as set forth in the Act’s preamble, is to ensure that

associations may conduct nonjudicial foreclosures under Part VI

of HRS Chapter 667 regardless of the presence or absence of

power of sale language in an association’s governing documents.

This interpretation is also supported by the Conference

Committee Report that accompanied the version of the bill that

was ultimately passed.33



33
            [Y]our Committee on Conference notes that condominium
            associations have relied for years on the remedy of
            nonjudicial foreclosure as a way of collecting delinquent
            maintenance fees, which are necessary for the basic
            operations of associations. Your Committee on Conference
            further finds that under the Sakal case, many associations
            have lost the benefit of the nonjudicial foreclosure
            process. As a result, there are concerns that an
            association’s ability to conduct a nonjudicial foreclosure
            will no longer depend on legislative intent, but whether
            specific language in the declaration or bylaws was included
            when the project was first created. Your Committee on
            Conference notes that the extensive legislative history
            indicates this was not the intent of the Legislature.
                  Accordingly, amendments to this measure are necessary
            to clarify that condominium associations should be able to
            use nonjudicial foreclosure to collect delinquencies
            regardless of the presence or absence of power of sale
            language in an association’s governing documents.

Conf. Comm. Rep. No. 65 (Apr. 25, 2019), available at
https://www.capitol.hawaii.gov/session2019/CommReports/SB551_CD1_CCR65_.pdf;
2019 House Journal, at 1566 (statement of Committee on Conference).

      Again, the Malabes’ foreclosure was conducted pursuant to Part I of HRS
Chapter 667, and the Sakal foreclosure was conducted pursuant to Part II of
HRS Chapter 667. Thus, Act 282 affects neither.


                                     53
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       This supports the plain language statutory interpretation

of Sections 3 and 4 previously discussed.          Nothing in Act 282’s

preamble or accompanying legislative history indicates that the

purpose of Act 282 was to ensure that condominium associations

may conduct foreclosures under Part I of HRS Chapter 667 without

a mortgage.    Rather, it appears that the legislature found it

significant that associations’ power to nonjudicially foreclose

be tempered by specific statutory restrictions and requirements,

including a sixty-day opportunity to cure that is not available

under Part I of HRS Chapter 667, and even added protections in

Section 2.    Thus, despite Act 282’s inclusion of the

legislature’s perspective of the legislative history behind

amendments permitting condominiums to nonjudicially foreclose in

certain circumstances, for the foregoing reasons, that

legislative history does not bear on how the statutory

amendments in Sections 3 and 4 are to be construed.

       Based on the foregoing analysis, Act 282 simply does not

apply to this litigation.       Accordingly, based on the doctrine of

constitutional avoidance, Rees, 113 Hawaiʻi at 456, 153 P.3d at

1141, we therefore do not address the Malabes’ constitutional

challenges to Act 282.

        We also note, however, that although not binding on state

courts, the decision of the United States District Court for the

District of Hawaiʻi that Act 282 is unconstitutional as violative

                                     54
 ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER     ***


of the Contracts Clause would be entitled to respectful

consideration.       State v. Gates, 576 P.2d 1357, 1359 (Ariz. 1978)

(citing State v. Norflett, 337 A.2d 609 (N.J. 1975); People v.

Bradley, 460 P.2d 129 (Cal. 1969).34

       Despite ruling that there were no constitutional violations

based on separation of powers, due process, equal protection, or

takings without just compensation, Judge Kobayashi ruled as

follows with respect to the alleged violation of the Contracts

Clause:35

                                   []Contracts Clause
                          The Contracts Clause restricts the power of
                    States to disrupt contractual arrangements. It
                    provides that “[n]o state shall . . . pass any . . .
                    Law impairing the Obligation of Contracts.” U.S.
                    Const., Art. I, § 10, cl. 1. . . . [T]he Clause
                    applies to any kind of contract.
                          At the same time, not all laws affecting pre-
                    existing contracts violate the Clause. To determine
                    when such a law crosses the constitutional line, this
                    Court has long applied a two-step test. The
                    threshold issue is whether the state law has operated
                    as a substantial impairment of a contractual
                    relationship. In answering that question, the Court
                    has considered the extent to which the law undermines
                    the contractual bargain, interferes with a party’s
                    reasonable expectations, and prevents the party from
                    safeguarding or reinstating his rights. If such
                    factors show a substantial impairment, the inquiry
                    turns to the means and ends of the legislation. In
                    particular, the Court has asked whether the state law

34
       As further noted in Gates:

            Even with respect to federal constitutional issues, the
            state and lower federal courts occupy comparable positions,
            a sort of parallelism with each governed by the same
            reviewing authority the United States Supreme Court. State
            v. Coleman, 46 N.J. 16, 214 A.2d 393 (1965), cert.
            den., 383 U.S. 950, 86 S. Ct. 1210, 16 L. Ed. 2d 212 (1966).
576 P.2d at 1359.
35
       See supra note 4.


                                       55
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***


               is drawn in an “appropriate” and “reasonable” way to
               advance “a significant and legitimate public purpose.”

         Sveen v. Melin, --- U.S. ---, 138 S. Ct. 1815, 1821-22, 201
L. Ed. 2d 180 (2018) (some alterations in Sveen).

                                 1) First Step
               The first step has three components: whether there is
         a contractual relationship, whether a change in law impairs
         that contractual relationship, and whether the impairment
         is substantial.
               This Court previously recognized that a condominium’s
         governing documents are contractual obligations between the
         condominium association and a condominium owner. A
         contractual relationship did exist between Plaintiffs and
         the AOAO. Under that contract, Plaintiffs were obligated
         to pay association fees and, when they failed to do so, the
         AOAO had the ability to obtain a lien and seek satisfaction.
         Implicit in the AOAO’s contractual right to lien recovery
         is the obligation that the AOAO act in good faith and
         pursue the recovery in a legally permissible manner.
               As this case currently stands, the AOAO obtained
         Plaintiffs’ unit as a result of a nonjudicial foreclosure
         (a process to which the AOAO was not legally permitted to
         use at the time the contract was entered) and Plaintiffs
         sought damages resulting from this foreclosure by filing
         the instant action. Act 282 became law and now
         retroactively validates the AOAO’s nonjudicial foreclosure
         of Plaintiffs’ unit and extinguishes Plaintiffs’ ability to
         recover for their wrongful foreclosure claim. Thus, the
         act does interfere with a party’s reasonable expectations,
         and prevents the party from safeguarding or reinstating his
         rights.
               All three parts of the first step of the analysis
         have therefore been met.

                                2) Second Step
               The second step of the analysis - whether Act 282 is
         a reasonable way to address a significant and legitimate
         public purpose – requires scrutiny of the act’s purpose
         which is to confirm the legislative intent that condominium
         associations should be able to use nonjudicial foreclosure
         to collect delinquencies regardless of the presence or
         absence of power of sale language in an association’s
         governing documents. 2019 Haw. Sess. Laws Act 282, § 1 at
         780. Because Act 282 benefits a favored group and not a
         basic societal interest, it does not appear to be enacted
         for the public good. Most telling is that Act 282 serves
         to revive the Part I process solely for condominium
         associations and without the homeowner/consumer protections
         enacted by legislatures in 2012 and in subsequent years.
         The Court therefore finds Act 282 does not address a
         significant and legitimate public purpose.
               Act 282 therefore is unconstitutional because it
         violates Plaintiffs’ rights under the Contracts Clause of
         the United States Constitution.


                                   56
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


Galima, 2020 WL 1822599, at *13-*15 (case citations, some

quotation marks, and brackets omitted).          Thus, Judge Kobayashi

has ruled Act 282 unconstitutional based on the Contracts

Clause.

       In any event, as discussed above, Act 282 does not apply to

the Malabes’ claims based on Part I of HRS Chapter 667.             It is

therefore unnecessary for us to consider the multiple

constitutional challenges that the Malabes present.

B.     Based on standards applicable to HRCP Rule 12(b)(6) motions
       to dismiss, the Malabes’ UDAP claim should not have been
       dismissed

       Finally, we turn to the Malabes’ certiorari application.

The issue is whether the ICA correctly affirmed the circuit

court’s dismissal of the UDAP count in the Malabes’ December 13,

2016 complaint based on the four-year statute of limitations for

UDAP claims based on its ruling that equitable tolling for

fraudulent concealment was inapplicable as a matter of law.

       As repeatedly noted, this case comes to us from the circuit

court’s grant of a HRCP 12(b)(6) motion to dismiss.            In Reyes-

Toledo, we reaffirmed the notice pleading standard, and noted

that

                  a complaint should not be dismissed for failure to
            state a claim unless it appears beyond doubt that the
            plaintiff can prove no set of facts in support of [their]
            claim that would entitle [them] to relief. The appellate
            court must therefore view a plaintiff’s complaint in a
            light most favorable to [them] in order to determine
            whether the allegations contained therein could warrant
            relief under any alternative theory. For this reason, in
            reviewing a circuit court’s order dismissing a complaint .

                                     57
 ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


            . . the appellate court’s consideration is strictly limited
            to the allegations of the complaint, and the appellate
            court must deem those allegations to be true.

143 Hawaiʻi at 257, 428 P.3d at 769 (ellipsis in original).

       Thus, courts must accept the Malabes’ complaint allegations

as true.    According to the complaint, the AOAO published a

notice that it would sell the Malabes’ Apartment pursuant to

HRS § 667-5 and HRS Chapters 514A and/or 514B, including

HRS § 514B-146, on December 17, 2010.          The complaint asserts

HRS § 667-5 was a nonjudicial foreclosure process that could

only be used by the holder of a mortgage containing a power of

sale, and that the AOAO did not hold a mortgage containing a

power of sale.      The complaint further asserts that HRS § 667-5

did not contain consumer protection provisions contained in Part

II of Chapter 667, and that the AOAO conducted the sale under

HRS § 667-5 to circumvent such protections for its own gain, in

violation of fiduciary duties, executing a quitclaim deed to

itself as grantor and grantee on January 4, 2011, which was

recorded on January 7, 2011.        The Malabes also note that

Santiago holds the duty to avoid misrepresentations so strong

that they, as plaintiffs, were under no duty to discover the

truth.    137 Hawaiʻi at 153, 366 P.3d at 628.         They assert the

AOAO fraudulently concealed the wrong it was committing by

implying, stating, and/or misrepresenting that it was authorized

to use HRS § 667-5 and/or that it held a mortgage with a power


                                      58
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER      ***


of sale when it did not.       Finally, they assert they did not

discover their claims until around July 2016.

       The Malabes’ complaint was filed on December 13, 2016,

almost six years after the notice of sale and the quitclaim

deed.    The Malabes assert the UDAP four-year statute of

limitations under HRS § 480-24 was equitably tolled by HRS §

657-20’s extension for fraudulent concealment.36


36
      With respect to the UDAP claim, the basis for the circuit court’s
dismissal was unclear, but the ICA ruled the circuit court’s dismissal of
this claim was proper based solely on the statute of limitations. On
certiorari, the Malabes continue to assert the four-year statute of
limitations under HRS § 480-24 quoted below was tolled pursuant to
HRS § 657-20, which provides:

            §657-20 Extension by fraudulent concealment. If any
            person who is liable to any of the actions mentioned in
            this part or section 663-3, fraudulently conceals the
            existence of the cause of action or the identity of any
            person who is liable for the claim from the knowledge of
            the person entitled to bring the action, the action may be
            commenced at any time within six years after the person who
            is entitled to bring the same discovers or should have
            discovered, the existence of the cause of action or the
            identity of the person who is liable for the claim,
            although the action would otherwise be barred by the period
            of limitations.

      The dissent points out that in Rundgren v. Bank of New York Mellon, 777
F. Supp. 2d 1224 (D. Haw. 2011), the United States District Court for the
District of Hawaiʻi determined that HRS § 657-20, which allows for the statute
of limitations to be tolled by reason of fraudulent concealment for claims
“mentioned in [Part I of HRS Chapter 657] or section 663-3,” did not apply
for UDAP claims, which arise under HRS Chapter 480. 777 F. Supp. 2d at 1228-
29.
      With respect to the applicability of HRS § 657-20 to a HRS Chapter 480
UDAP claim, HRS § 657-10 (1985) provides that “[t]his part shall not extend
to any action which is, or shall be, limited by any statute to be brought
within a shorter time than is herein prescribed; but the action shall be
brought within the time limited by the statute.”
      Based on the language of HRS § 480-24, see supra note 12, it appears
HRS § 657-20 would not apply to a HRS Chapter 480 claim.
      This court has yet to determine, however, when a cause of action
“accrues” for purposes of the UDAP statute. This court has also yet to
determine whether the Santiago holding, that the duty to avoid
misrepresentations is so strong that plaintiffs are under no duty to discover
                                                               (continued. . .)

                                      59
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER    ***



(. . .continued)
the truth, 137 Hawaiʻi at 153, 366 P.3d at 645, would also apply to equitable
tolling of a UDAP claim.
      In this regard, as the dissent also points out, Rundgren recognized
“equitable tolling” by reason of fraudulent concealment of the statute of
limitations governing a HRS § 480-2 claim. The dissent maintains, however,
that based on Au v. Au, 63 Haw. 210, 626 P.2d 173 (1981), equitable tolling
could not apply to the Malabes’ UDAP claim:

                   The fraudulent concealment which will postpone the
            operation of the statute must be the concealment of the
            fact that plaintiff has a cause of action. If there is a
            known cause of action there can be no fraudulent
            concealment. . . .
                   It is not necessary that a party should know the
            details of the evidence by which to establish his cause of
            action. It is enough that he knows that a cause of action
            exists in his favor, and when he has this knowledge, it is
            his own fault if he does not avail himself of those means
            which the law provides for prosecuting or preserving his
            claim.
63 Haw. at 215–16, 626 P.2d at 178 (ellipsis in original). The Malabes’
complaint pled that the AOAO had fraudulently concealed the wrongfulness of
the foreclosure proceedings by implying, stating, and/or misrepresenting that
it held a mortgage with a power of sale when it did not, or that it was
authorized to use HRS § 667-5 when it could not, that they relied on the
false statements and representations of the AOAO concerning the AOAO’s right
to conduct a public sale pursuant to HRS § 667-5, and that they were entitled
to so rely because they were members of the AOAO, because of the AOAO’s
trustee-like relationship with them, and because the AOAO was acting as an
agent or attorney on their behalf. Based on our notice pleading standards,
we therefore cannot say that “it appears beyond doubt that the [Malabes] can
prove no set of facts in support of [their] claim that would entitle [them]
to relief” with respect to equitable tolling by reason of fraudulent
concealment based on the Au standard.
      We also strongly disagree with the dissent’s imposition of federal
court pleading standards for fraudulent concealment onto our state courts.
Rundgren explicitly states:

                  “To survive a motion to dismiss, a complaint must
            contain sufficient factual matter, accepted as true, to
            ‘state a claim to relief that is plausible on its face.’”
            Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949, 173
L. Ed. 2d 868 (2009) (quoting Bell Atlantic Corp. v. Twombly,
            550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007));
            see also Weber v. Dep't of Veterans Affairs, 521 F.3d 1061,
            1065 (9th Cir. 2008). This tenet—that the court must
            accept as true all of the allegations contained in the
            complaint—“is inapplicable to legal conclusions.” Iqbal,
129 S. Ct. at 1949. Accordingly, “[t]hreadbare recitals of
            the elements of a cause of action, supported by mere
            conclusory statements, do not suffice.” Id. (citing
            Twombly, 550 U.S. at 555, 127 S. Ct. 1955). Rather, “[a]
            claim has facial plausibility when the plaintiff pleads
                                                              (continued. . .)

                                      60
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       The Malabes’ assertion that the AOAO “fraudulently

concealed the wrong [it was] committing by implying, stating

and/or misrepresenting that . . . [it] held a mortgage with a

power of sale when in fact [it] did not[,]” must be taken as

true.

       In ruling on the AOAO’s HRCP Rule 12(b)(6) motion to

dismiss for failure to state a claim upon which relief can be

granted, a court must view the complaint in the light most

favorable to the Malabes.       Based on the applicable notice

(. . .continued)
            factual content that allows the court to draw the
            reasonable inference that the defendant is liable for the
            misconduct alleged.” Id. at 1949 (citing Twombly, 550 U.S.
            at 556, 127 S. Ct. 1955). Factual allegations that only
            permit the court to infer “the mere possibility of
            misconduct” do not show that the pleader is entitled to
            relief. Id. at 1950.

777 F. Supp. 2d at 1227. The pleading standard for “fraudulent concealment”
cited in Rundgren and applied by the dissent is consistent with such
“plausibility” standards:

                 To avoid the bar of limitation by invoking the
           concept of fraudulent concealment, the plaintiff must
           allege facts showing affirmative conduct upon the part of
           the defendant which would, under the circumstances of the
           case, lead a reasonable person to believe that he did not
           have a claim for relief. Silence or passive conduct of the
           defendant is not deemed fraudulent, unless the relationship
           of the parties imposes a duty upon the defendant to make
           disclosure.
777 F. Supp. 2d at 1230 (quoting Rutledge v. Boston Woven Hose & Rubber Co.,
576 F.2d 248, 250 (9th Cir. 1978)).

      In Reyes-Toledo, we expressly rejected the Twombly/Iqbal “plausibility”
pleading standards, and reaffirmed that our courts are governed by “notice”
pleading standards. 143 Hawaiʻi at 252, 428 P.3d at 764. We have never
adopted the “plausibility” pleading standard for fraudulent concealment
stated above. Thus, the Malabes have satisfied our notice pleading standards,
and the Malabes’ allegations are not insufficient as a matter of law, as
maintained by the dissent.



                                     61
 ***     FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


pleading standard, viewing the complaint in the light most

favorable to the Malabes, it cannot be said “[they] can prove no

set of facts in support of [their] claim that would entitle

[them] to relief.”37

                               V.   Conclusion

       For the reasons stated above, we affirm the ICA’s January

31, 2019 judgment on appeal to the extent it vacated the circuit

court’s final judgment with respect to its dismissal of Count I

of the complaint, we vacate the ICA’s judgment on appeal to the

extent it affirmed the circuit court’s February 17, 2017 final

judgment as to its dismissal of Count II of the complaint, we

vacate the circuit court’s February 17, 2017 final judgment as

to its dismissal of Count II of the complaint, and we remand

this matter to the circuit court for further proceedings

consistent with this opinion.

David R. Major and                  /s/ Sabrina S. McKenna
Jai W. Keep-Barnes,
for petitioner                      /s/ Richard W. Pollack

Steven K.S. Chung,                  /s/ Michael D. Wilson
Michael L. Iosua, and
Timothy E. Ho
for respondents

M. Anne Anderson,
Paul A. Ireland Koftinow, and
John A. Morris,
for amicus curiae



37
       See supra note 36.


                                      62